Exhibit 10.3

Execution Version

ORIGINAL ISSUE DISCOUNT LEGEND. THE LOANS HAVE BEEN ISSUED WITH ORIGINAL ISSUE
DISCOUNT FOR UNITED STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY OF THE LOANS MAY BE
OBTAINED BY WRITING TO THE ADMINISTRATIVE AGENT AT THE ADDRESS FOR NOTICES
SPECIFIED HEREIN.

 

 

 

Published CUSIP Number: 62933RAE2

Revolving Loan Facility CUSIP Number: 62933RAF9

Initial Term Loan Facility CUSIP Number: 62933RAG7

CREDIT AGREEMENT

Dated as of October 19, 2015

among

NN, INC.,

as the Borrower,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

REGIONS BANK,

as Syndication Agent,

and

SUNTRUST BANK,

as Documentation Agent

 

 

KEYBANC CAPITAL MARKETS INC.,

SUNTRUST ROBINSON HUMPHREY, INC.

and

REGIONS CAPITAL MARKETS (a division of Regions Bank),

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I

 

DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

 

Defined Terms

     1   

1.02

 

Other Interpretive Provisions

     41   

1.03

 

Accounting Terms

     41   

1.04

 

Rounding

     42   

1.05

 

Times of Day; Rates

     42   

1.06

 

Currency Equivalents Generally

     42   

1.07

 

Letter of Credit Amounts

     43   

Article II

 

THE COMMITMENTS AND BORROWINGS

     43   

2.01

 

The Loans

     43   

2.02

 

Borrowings, Conversions and Continuations of Loans

     44   

2.03

 

Letters of Credit

     45   

2.04

 

Swing Line Loans

     55   

2.05

 

Prepayments

     59   

2.06

 

Termination or Reduction of Commitments

     62   

2.07

 

Repayment of Loans

     64   

2.08

 

Interest

     65   

2.09

 

Fees

     66   

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     66   

2.11

 

Evidence of Debt

     67   

2.12

 

Payments Generally; Administrative Agent’s Clawback

     67   

2.13

 

Sharing of Payments by Lenders

     69   

2.14

 

Increase in Commitments

     70   

2.15

 

Defaulting Lenders

     75   

2.16

 

Cash Collateral

     77   

Article III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     79   

3.01

 

Taxes

     79   

3.02

 

Illegality

     83   

3.03

 

Inability to Determine Rates

     84   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     85   

3.05

 

Compensation for Losses

     86   

3.06

 

Mitigation Obligations; Replacement of Lenders

     87   

3.07

 

Survival

     88   

Article IV

 

CONDITIONS PRECEDENT TO CLOSING AND BORROWING

     88   

4.01

 

Conditions of Closing and Initial Borrowing

     88   

4.02

 

Conditions to All Credit Extensions

     93   

Article V

 

REPRESENTATIONS AND WARRANTIES

     93   

5.01

 

Corporate Existence; Subsidiaries; Foreign Qualification

     93   

5.02

 

Corporate Authority

     94   

5.03

 

Governmental Authorization; Other Consents

     94   

5.04

 

Litigation and Administrative Proceedings

     95   

5.05

 

Title to Assets

     95   

5.06

 

Liens and Security Interests

     95   

5.07

 

Tax Returns

     95   

5.08

 

Environmental Laws

     95   

5.09

 

Locations

     96   

5.10

 

Continued Business

     96   

5.11

 

Employee Benefits Plans

     96   

5.12

 

Consents or Approvals

     97   

5.13

 

Solvency

     98   

5.14

 

Financial Statements; No Material Adverse Effect

     98   

5.15

 

Regulations

     98   

5.16

 

Material Agreements

     98   

5.17

 

Intellectual Property

     99   

5.18

 

Insurance

     99   

5.19

 

Casualty, Etc.

     99   

5.20

 

Labor Matters

     99   

5.21

 

OFAC; Anti-Money Laundering; FCPA

     99   

5.22

 

Certain Treasury Regulation Matters

     100   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.23

 

Deposit Accounts; Securities Accounts

     100   

5.24

 

Accurate and Complete Statements

     100   

5.25

 

[Reserved]

     100   

5.26

 

Investment Company

     101   

5.27

 

Defaults

     101   

5.28

 

Senior Debt Status

     101   

Article VI

 

AFFIRMATIVE COVENANTS

     101   

6.01

 

Financial Statements

     101   

6.02

 

Certificates; Other Information

     102   

6.03

 

Notices

     105   

6.04

 

Payment of Taxes and Other Obligations

     106   

6.05

 

Preservation of Existence, Etc.

     106   

6.06

 

Maintenance of Properties

     106   

6.07

 

Maintenance of Insurance

     107   

6.08

 

Compliance with Laws

     107   

6.09

 

Books and Records

     108   

6.10

 

Inspection Rights

     108   

6.11

 

Use of Proceeds

     108   

6.12

 

Covenant to Guarantee Obligations and Give Security

     108   

6.13

 

Compliance with Environmental Laws

     112   

6.14

 

Information Regarding Collateral

     112   

6.15

 

Maintenance of Debt Ratings

     112   

6.16

 

Further Assurances

     113   

6.17

 

Post-Closing Matters

     113   

6.18

 

Lender Meeting

     113   

Article VII

 

NEGATIVE COVENANTS

     113   

7.01

 

Liens

     113   

7.02

 

Indebtedness

     115   

7.03

 

Investments and Acquisitions

     117   

7.04

 

Fundamental Changes

     119   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.05

 

Dispositions

     120   

7.06

 

Restricted Payments

     121   

7.07

 

Change in Nature of Business

     122   

7.08

 

Transactions with Affiliates

     122   

7.09

 

Burdensome Agreements

     122   

7.10

 

Use of Proceeds

     122   

7.11

 

Amendments of Organization Documents

     123   

7.12

 

Accounting Changes

     123   

7.13

 

Sanctions; FCPA

     123   

7.14

 

Financial Covenant

     123   

7.15

 

Restrictions Pertaining to Certain Indebtedness

     124   

7.16

 

New Notes

     124   

Article VIII

 

EVENTS OF DEFAULT AND REMEDIES

     124   

8.01

 

Events of Default

     124   

8.02

 

Remedies upon Event of Default

     127   

8.03

 

Application of Funds

     128   

Article IX

 

ADMINISTRATIVE AGENT

     129   

9.01

 

Appointment and Authority

     129   

9.02

 

Rights as a Lender

     130   

9.03

 

Exculpatory Provisions

     130   

9.04

 

Reliance by Administrative Agent

     131   

9.05

 

Delegation of Duties

     131   

9.06

 

Resignation of Administrative Agent

     132   

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     133   

9.08

 

No Other Duties, Etc.

     134   

9.09

 

Administrative Agent May File Proofs of Claim; Credit Bidding

     134   

9.10

 

Collateral and Guaranty Matters

     135   

9.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     136   

Article X

 

MISCELLANEOUS

     137   

10.01

 

Amendments, Etc.

     137   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

10.02

 

Notices; Effectiveness; Electronic Communications

     140   

10.03

 

No Waiver; Cumulative Remedies; Enforcement

     142   

10.04

 

Expenses; Indemnity; Damage Waiver

     142   

10.05

 

Payments Set Aside

     144   

10.06

 

Successors and Assigns

     144   

10.07

 

Treatment of Certain Information; Confidentiality

     149   

10.08

 

Right of Setoff

     150   

10.09

 

Interest Rate Limitation

     151   

10.10

 

Counterparts; Integration; Effectiveness

     151   

10.11

 

Survival of Representations and Warranties

     151   

10.12

 

Severability

     152   

10.13

 

Replacement of Lenders

     152   

10.14

 

Governing Law; Jurisdiction; Etc.

     153   

10.15

 

WAIVER OF JURY TRIAL

     154   

10.16

 

No Advisory or Fiduciary Responsibility

     154   

10.17

 

Electronic Execution of Assignments and Certain Other Documents

     155   

10.18

 

USA PATRIOT Act

     155   

10.19

 

Inconsistencies with Other Documents

     155   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 5.01    Corporate Existence;
Subsidiaries; Foreign Qualifications 5.04    Litigation and Administrative
Procedures 5.05    Real Property 5.09    Locations 5.11    US Employee Benefit
Plans; Foreign Pension and Benefit Plans 5.16    Material Agreements 5.17   
Intellectual Property 5.18    Insurance 5.23    Deposit Accounts 6.17   
Post-Closing Matters 7.01    Existing Liens 7.02    Existing Indebtedness 7.03
   Existing Investments 10.02    Administrative Agent’s Office, Certain
Addresses for Notices

EXHIBITS

 

Form of A    Committed Loan Notice B    Swing Line Loan Notice C-1    Term Note
C-2    Revolving Credit Note C    Compliance Certificate D    Assignment and
Assumption E-1    U.S. Tax Compliance Certificate (Non-Partnership Foreign
Lenders) E-2    U.S. Tax Compliance Certificate (Non-Partnership Foreign
Participants) E-3    U.S. Tax Compliance Certificate (Foreign Participant
Partnerships) E-4    U.S. Tax Compliance Certificate (Foreign Lender
Partnerships)

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of October 19, 2015,
among NN, Inc., a Delaware corporation (the “Borrower”), each lender from time
to time party hereto (collectively, the “Lenders” and each individually, a
“Lender”), and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent.

PRELIMINARY STATEMENTS:

WHEREAS, the Borrower desires to acquire (the “Closing Date Acquisition”) 100%
of the equity interests of Precision Engineered Products Holdings, Inc., a
Delaware corporation (the “Company”).

WHEREAS, the Borrower has requested that, in connection with the consummation of
the Closing Date Acquisition, the Lenders lend to the Borrower a portion of the
consideration necessary (i) to pay to PEP Industries, LLC, a Delaware limited
liability company (the “Seller”), the cash consideration for their Equity
Interests in the Company, (ii) to pay transaction fees and expenses and (iii) to
refinance certain Indebtedness of the Borrower, the Company and their respective
Subsidiaries.

In furtherance of the foregoing, the Borrower has requested that the Lenders
provide an initial term loan and a revolving credit facility to the Borrower,
and the Lenders have indicated their willingness to lend and the L/C Issuers
have indicated their willingness to issue letters of credit, in each case, on
the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person, or any business or division of
any Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person, or (c) the acquisition of another Person by a merger, consolidation,
amalgamation or any other combination with such Person.

“Additional Lender” has the meaning assigned to such term in Section 2.14(b).

“Administrative Agent” means KeyBank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied from time to time by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph hereto.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.

“Applicable Fee Rate” means the Applicable Rate with respect to the “Commitment
Fee” as set forth in the definition of Applicable Rate.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) such Term Lender’s
Term Commitment at such time, subject to adjustment as provided in Section 2.15,
plus (ii) the principal amount of such Term Lender’s Term Loans at such time and
(b) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time, subject to adjustment as
provided in Section 2.15. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Credit Commitments or the Term
Commitments have expired, then the Applicable Percentage of each Lender in
respect of the applicable Facility shall be determined based on the Applicable
Percentage of such Lender in respect of such Facility most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender in respect of each Facility is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, at any time, in respect of (x) the Initial Term
Facility, 3.75% per annum for Base Rate Loans and 4.75% per annum for Eurodollar
Rate Loans; provided that the Applicable Rate with respect to any Incremental
Term Loans shall be determined in accordance with Section 2.14, and (y) the
Revolving Credit Facility, (a) from the Closing Date to the date on which the
Administrative Agent receives a Compliance Certificate pursuant to Section 6.02
for the fiscal quarter ending March 31, 2016, (i) 2.50% per annum for Base Rate
Loans, (ii) 3.50% per annum for Eurodollar Rate Loans and Letter of Credit Fees
and (iii) 0.50% per annum for the Commitment Fee and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Pricing Level

   Consolidated
Leverage Ratio    Base Rate Loans      Eurocurrency
Rate Loans /
Letter of Credit
Fees      Commitment Fee  

1

   > 4.00x      250.0         350.0         50.0   

2

   > 3.50x and < 4.00x      225.0         325.0         50.0   

3

   > 3.00x and < 3.50x      200.0         300.0         50.0   

4

   > 2.50x and < 3.00x      175.0         275.0         37.5   

5

   < 2.50x      150.0         250.0         25.0   

 

-2-



--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that if either an Event of Default exists or a
Compliance Certificate is not delivered when due in accordance with
Section 6.02(b), then Pricing Level 1 shall apply in respect of the Revolving
Credit Facility as of the first Business Day after either an Event of Default
exists or the date on which such Compliance Certificate was required to have
been delivered, as applicable, and shall remain in effect until the date on
which no Event of Default exists and such Compliance Certificate is delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, KeyBanc Capital Markets Inc., SunTrust Robinson
Humphrey, Inc. and Regions Capital Markets, a division of Regions Bank, in their
respective capacities as Joint Lead Arrangers and Joint Bookrunners.

 

-3-



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means, collectively, the Borrower Audited
Financial Statements and the Company Audited Financial Statements.

“Availability Period” means, (a) in respect of the Revolving Credit Facility,
the period commencing on the day after the Closing Date to the earliest of
(i) the Maturity Date for the Revolving Credit Facility, (ii) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.06, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of the L/C Issuers to make
L/C Credit Extensions pursuant to Section 8.02, (b) in respect of the Initial
Term Facility, the Closing Date, and (c) in respect of any Incremental Term
Facility, as determined in accordance with Section 2.14.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by KeyBank as its “prime
rate”, and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate set by
KeyBank based upon various factors including KeyBank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by KeyBank shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Audited Financial Statements” means the audited consolidated balance
sheet of the Borrower and its Subsidiaries (but not including the Company and
its Subsidiaries) for the fiscal years ended December 31, 2012, December 31,
2013 and December 31, 2014, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto.

“Borrower Interim Financial Statements” has the meaning specified in
Section 4.01(a)(ix).

 

-4-



--------------------------------------------------------------------------------

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Pro Forma Financial Statements” has the meaning specified in
Section 4.01(a)(x).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Call Premium” has the meaning specified in Section 2.05(c).

“Capital Distribution” means a payment made, liability incurred or other
consideration given by the Borrower or any of its Subsidiaries, for the
purchase, acquisition, redemption, repurchase, payment, defeasance,
cancellation, termination or retirement of any capital stock or other Equity
Interest of the Borrower or such Subsidiary, as applicable, or as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in its common capital stock or
other common Equity Interests) in respect of the Borrower’s or such Subsidiary’s
(as the case may be) capital stock or other Equity Interest.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the respective L/C
Issuers or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Administrative Agent, the
applicable L/C Issuer or Swing Line Lender shall agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the respective
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means any type of Investment permitted pursuant to
Section 7.03(a)(ii).

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

-5-



--------------------------------------------------------------------------------

“Cash Management Bank” means any Person that (a) at the time it enters into a
Cash Management Agreement with a Loan Party, is the Administrative Agent, an
Affiliate of the Administrative Agent, a Lender or an Affiliate of a Lender or
(b) at the time it (or its Affiliate) becomes the Administrative Agent or a
Lender, as applicable (including on the Closing Date), is a party to a Cash
Management Agreement with a Loan Party, in each case in its capacity as a party
to such Cash Management Agreement.

“Change in Control” means any of the following:

(a) the acquisition of, or, if earlier, the shareholder or director approval of
the acquisition of, ownership or voting control, directly or indirectly,
beneficially (within the meaning of Rules 13d-3 and 13d-5 of the Securities
Exchange Act of 1934, as then in effect) or of record, on or after the Closing
Date, by any Person or group (within the meaning of Sections 13d and 14d of the
Securities Exchange Act of 1934, as then in effect), of shares representing more
than thirty-five percent (35%) of the aggregate ordinary Voting Power
represented by the issued and outstanding capital stock of the Borrower;

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;

(c) the Borrower shall cease to own, directly or indirectly, one hundred percent
(100%) of the record and beneficial ownership of each other Loan Party; or

(d) the occurrence of a change in control, or other similar provision, as
defined in any Material Indebtedness Agreement or under the New Notes Documents.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

-6-



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date Acquisition” has the meaning specified in the Preliminary
Statements.

“Closing Date Acquisition Agreement” means that certain Stock Purchase
Agreement, dated as of August 17, 2015, by and among the Borrower, the Company
and the Seller.

“Closing Date Consolidated Net Leverage Ratio” means 4.77:1.00.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Administrative Agent for the
benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Joinder Agreements, security agreements, pledge
agreements or other similar agreements delivered to the Administrative Agent
pursuant to Section 6.12, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Commitment Fee” has the meaning specified in Section 2.09(a).

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system, as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the Preliminary Statements.

“Company Audited Financial Statements” means the audited consolidated balance
sheet of the Company and its Subsidiaries for the fiscal years ended
December 31, 2012, December 31, 2013 and December 31, 2014, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Company and its Subsidiaries, including the
notes thereto.

 

-7-



--------------------------------------------------------------------------------

“Company Interim Financial Statements” has the meaning specified in
Section 4.01(a)(ix).

“Company Material Adverse Effect” means a material adverse effect on the
financial condition, business, properties, or results of operations of the
Company and its Subsidiaries, taken as a whole, excluding any change,
occurrence, event or effect resulting directly or indirectly from
(i) international, national, regional or industry-wide political, economic or
business conditions (including financial, banking, securities and capital market
conditions and any disruption thereof and adverse changes in the price of
precious metals or other natural resources used by the Company and its
Subsidiaries in the ordinary and usual course of their business, consistent with
past practice), (ii) acts of war (whether or not declared), sabotage or
terrorism, military actions or the escalation thereof, hurricanes, earthquakes,
floods, tsunamis, tornadoes, mudslides, wild fires or other natural disasters
and other force majeure events, (iii) any change, occurrence, event or effect
generally applicable to the business of the Company and its Subsidiaries or
affecting any of the following industries: precision manufacturing, medical and
FDA-compliant devices, electrical controls, transportation or power grid
distribution, (iv) actual or proposed changes in the Law (as defined in the
Closing Date Acquisition Agreement) or applicable accounting regulations or
standards (including GAAP (as defined in the Closing Date Acquisition
Agreement)) or interpretations thereof, (v) any changes in the technology used
by the Company and its Subsidiaries, their customers or others in any of the
following industries: precision manufacturing, medical and FDA-compliant
devices, electrical controls, transportation or power grid distribution,
(vi) any failure by the Company or any of its Subsidiaries to meet any internal
or published projections, forecasts or revenue or earnings predictions for any
period, (vii) any matter that is set forth in any disclosure schedule to the
Closing Date Acquisition Agreement, or (viii) the execution or announcement of
the Closing Date Acquisition Agreement or of the Closing (as defined in the
Closing Date Acquisition Agreement) or the taking of any action contemplated or
required by the Closing Date Acquisition Agreement, or the consummation of the
transactions contemplated thereby, provided that the exception in clause
(vi) shall not prevent or otherwise affect a determination that the facts giving
rise or contributing to any such failure has resulted in or contributed to a
Company Material Adverse Effect, except that any change, occurrence, event or
effect resulting from the matters described in clauses (i) through (v) above may
constitute a Company Material Adverse Effect, and shall be taken into account in
determining whether a Company Material Adverse Effect has occurred or would or
could occur to the extent that such change, occurrence, event or effect has a
disproportionate impact on the Company and its Subsidiaries as compared to any
of the other companies in the industries in which the Company and its
Subsidiaries operate.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.

 

-8-



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP.

“Consolidated EBITDA” means, for any period, as determined on a consolidated
basis, Consolidated Net Earnings for such period, plus (a) without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of: (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv) actual
non-recurring non-cash restructuring charges to the extent such amounts together
do not exceed $20,000,000 in the aggregate over all periods, (v) foreign
exchange losses as reported in “Other Income” according to GAAP and the negative
impact to Consolidated EBITDA resulting from converting foreign currency-based
income to Dollar-based income to the extent such amounts together exceed
$15,000,000 for such period, (vi) synergies, cost savings and other pro forma
adjustments to actual historical Consolidated EBITDA in connection with the
Closing Date Acquisition or any Acquisition permitted pursuant to
Section 7.03(b) to the extent realized within 12 months of the Closing Date
Acquisition or such Acquisition, as applicable; provided that such synergies,
cost savings and other adjustments are (A) directly attributable to the Closing
Date Acquisition or such Acquisition, (B) factually supportable, (C) reasonably
identifiable, (D) expected to have a continuing impact on the Borrower and its
Subsidiaries and (E) consistent with Regulation S-X of the United States
Securities and Exchange Commission and (vii) to the extent deducted in
calculating Consolidated Net Earnings for such period, Transaction Costs minus
(b) without duplication, the aggregate amounts included in determining such
Consolidated Net Earnings in respect of: (i) unusual non-cash gains not incurred
in the ordinary course of business and (ii) foreign exchange gains as reported
in Other Income according to GAAP and the positive impact to Consolidated EBITDA
resulting from converting foreign currency-based income to Dollar-based income
to the extent such amounts together exceed $15,000,000 for such period. For
purposes of this Agreement, Consolidated EBITDA shall be adjusted pursuant to
Section 1.03(c). Notwithstanding the foregoing or anything to the contrary
contained herein, Consolidated EBITDA for each of the fiscal quarters ended
December 31, 2014, March 31, 2015 and June 30, 2015 shall be deemed to equal
$44,087,000, $43,593,000 and $44,091,000, respectively, Consolidated EBITDA for
each of the fiscal months ended July 31, 2015 and August 31, 2015 shall be
deemed to equal $12,486,000 and $12,724,000, respectively, and Consolidated
EBITDA for the period from September 1, 2015 through the Closing Date shall be
determined in a manner consistent with the calculation of Consolidated EBITDA
for the fiscal quarters ended December 31, 2014, March 31, 2015 and June 30,
2015 and the fiscal months ended July 31, 2015 and August 31, 2015.

“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, current, long-term and Subordinated
Indebtedness, if any) of the Borrower and its Subsidiaries, as determined on a
consolidated basis and in accordance with GAAP.

 

-9-



--------------------------------------------------------------------------------

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower and its Subsidiaries
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), as determined on a consolidated basis and in
accordance with GAAP.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP.

“Consolidated Net Earnings” means, for any period, the net income (or loss) of
the Borrower and its Subsidiaries for such period, as determined on a
consolidated basis and in accordance with GAAP; provided that Consolidated Net
Earnings shall exclude (a) extraordinary gains and extraordinary losses for such
period, (b) the net income of any Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary of such income is not permitted by operation of the terms of its
Organization Documents or any agreement, instrument or Law applicable to such
Subsidiary during such period, except that the Borrower’s equity in any net loss
of any such Subsidiary for such period shall be included in determining
Consolidated Net Earnings, and (c) any income (or loss) for such period of any
Person if such Person is not a Subsidiary, except that the Borrower’s equity in
the net income of any such Person for such period shall be included in
Consolidated Net Earnings up to the aggregate amount of cash actually
distributed by such Person during such period to the Borrower or a Subsidiary as
a dividend or other distribution (and in the case of a dividend or other
distribution to a Subsidiary, such Subsidiary is not precluded from further
distributing such amount to the Borrower as described in clause (b) of this
proviso).

“Consolidated Net Leverage Ratio” means, as of any date, determined on a
consolidated basis, the ratio of (a) Consolidated Funded Indebtedness (as of
such date) minus the aggregate amount equal to the lesser of (x) (1) 100% of the
Unrestricted Cash and Cash Equivalents (as of such date) of the Borrower and its
Domestic Subsidiaries plus (2) 50% of the Unrestricted Cash and Cash Equivalents
(as of such date) of the Foreign Subsidiaries of the Borrower organized under
the laws of a jurisdiction located in Europe, as of such date, and
(y) $40,000,000, to (b) Consolidated EBITDA (for the most recently completed
four fiscal quarters of the Borrower for which financials are required to be
delivered hereunder).

“Consolidated Leverage Ratio” means, as of any date, determined on a
consolidated basis, the ratio of (a) Consolidated Funded Indebtedness (as of
such date) to (b) Consolidated EBITDA (for the most recently completed four
fiscal quarters of the Borrower for which financials are required to be
delivered hereunder).

“Consolidated Secured Leverage Ratio” means, as of any date, determined on a
consolidated basis, the ratio of (a) Consolidated Funded Indebtedness (as of
such date) that is secured by Liens on assets or property of the Borrower and
the Subsidiaries as of such date to (b) Consolidated EBITDA (for the most
recently completed four fiscal quarters of the Borrower for which financials are
required to be delivered hereunder).

 

-10-



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Retained Excess Cash Flow Amount” means, as of any date of
determination, an amount, determined on a cumulative basis equal to the sum of
(a) Excess Cash Flow (which shall not be less than zero) for each fiscal year of
the Borrower ending on or after December 31, 2016 for which the Borrower has
delivered the financial statements required by Section 6.01(a) and the related
Compliance Certificate required by Section 6.02(b) less (b) the ECF Prepayment
Amount for each such corresponding fiscal year.

“Debt Rating” means, as applicable, (a) the public corporate family rating of
the Borrower as determined both Moody’s and S&P, (b) the public corporate credit
rating of the Borrower as determined by both Moody’s and S&P, and (c) the senior
secured debt rating of the Borrower as determined by both Moody’s and S&P.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate applicable to Base Rate Loans under the Revolving Credit
Facility plus (iii) 2% per annum; provided, however, that with respect to a
Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate applicable to Eurodollar Rate Loans under the
Revolving Credit Facility plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any

 

-11-



--------------------------------------------------------------------------------

other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
the applicable L/C Issuer or the Swing Line Lender in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has other than via an Undisclosed
Administration, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers, the
Swing Line Lender and each other Lender promptly following such determination.

“Deposit Account Control Agreement” has the meaning assigned thereto in the
Security Agreement.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable at the option of the holder) or upon
the happening of any event: (a) matures or is

 

-12-



--------------------------------------------------------------------------------

mandatorily redeemable (other than redeemable only for Equity Interests of such
Person which are not themselves Equity Interests described in this definition)
pursuant to a sinking fund obligation or otherwise; (b) is convertible or
exchangeable at the option of the holder for Indebtedness or Equity Interests
described in this definition (excluding Equity Interests which are convertible
or exchangeable solely at the option of the Borrower or a Subsidiary); or (c) is
mandatorily redeemable or must be purchased upon the occurrence of certain
events or otherwise, in whole or in part; in each case, in the case of the
Borrower, on or prior to the ninety-first day following the final maturity date
of the then issued Term Loans, as extended from time to time; provided that any
Equity Interests that would not constitute Equity Interests described in this
definition but for provisions thereof giving holders thereof the right to
require such Person to purchase or redeem such Equity Interests upon the
occurrence of an “asset sale” or “change of control” occurring prior to the
ninety-first day following the final maturity date of the then-existing Term
Loans shall not constitute Disqualified Equity Interests if any such requirement
only becomes operative after payment in full of all amounts owing under this
Agreement and the other Loan Documents and the termination in full of the
Commitments. The amount of any Disqualified Equity Interests that do not have a
fixed redemption, repayment or repurchase price will be calculated in accordance
with the terms of such Disqualified Equity Interests as if such Disqualified
Equity Interests were redeemed, repaid or repurchased on any date on which the
amount of such Disqualified Equity Interests is to be determined pursuant to
this Agreement; provided that if such Disqualified Equity Interests could not be
required to be redeemed, repaid or repurchased at the time of such
determination, the redemption, repayment or repurchase price will be the book
value of such Disqualified Equity Interests as reflected in the most recent
financial statements of such Person.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“ECF Percentage” means, for any fiscal year ending on or after December 31,
2016:

(a) 50% if the Consolidated Secured Leverage Ratio as of the last day of such
fiscal year is greater or equal to than 3.00 to 1.00;

(b) 25% if the Consolidated Secured Leverage Ratio as of the last day of such
fiscal year is less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00;
and

(c) 0% if the Consolidated Secured Leverage Ratio as of the last day of such
fiscal year is less than 2.50 to 1.00.

“ECF Prepayment Amount” means for any fiscal year, the product obtained by
multiplying (a) Excess Cash Flow for such fiscal year times (b) the applicable
ECF Percentage for such fiscal year.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

-13-



--------------------------------------------------------------------------------

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetland, flora and fauna.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, agreements or governmental restrictions relating to pollution or the
protection of the Environment or human health (to the extent related to exposure
to Hazardous Materials), including those relating to the manufacture,
generation, handling, transport, storage, treatment, Release or threat of
Release of Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) Release or threatened Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the

 

-14-



--------------------------------------------------------------------------------

PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (i) a failure by the Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by the Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

Notwithstanding the foregoing, in no event shall the Eurodollar Rate be less
than, with respect to Initial Term Loan, 1.00%, with respect to any Incremental
Term Loan, as determined in accordance with Section 2.14, and with respect to
any other Loan or Obligation, 0.0%.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) Consolidated EBITDA for such fiscal year (determined without giving
effect to clause (a)(vi) thereof and any adjustments thereto pursuant to
Section 1.03(c)) over (b) the sum (for such fiscal year) of (i) Consolidated
Interest Expense actually paid in cash by the Borrower and its Subsidiaries,
(ii) scheduled principal repayments, to the extent actually made in cash, of the
Term Loans pursuant to Section 2.07, (iii) all Consolidated Income Tax Expense
actually paid in cash by the Borrower and its Subsidiaries, (iv) Capital
Expenditures actually made by the

 

-15-



--------------------------------------------------------------------------------

Borrower and its Subsidiaries in cash, and (v) Transaction Costs actually paid
by the Borrower and its Subsidiaries in cash; provided that in each case of
clauses (b)(i) through (v) such payment was not made with proceeds of any
Indebtedness, Disposition, equity issuance, Extraordinary Receipts or other
proceeds that would not be included in calculating Consolidated EBITDA for the
applicable fiscal year.

“Excluded Accounts” has the meaning specified in the Security Agreement.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 29 of the Security Agreement and any
other “keepwell, support or other agreement” for the benefit of such Guarantor
and any and all guarantees of such Guarantor’s Swap Obligations by other Loan
Parties) at the time the Guaranty of such Guarantor, or a grant by such
Guarantor of a security interest, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. Federal
withholding Taxes imposed under FATCA.

“Existing Company Indebtedness” means all Indebtedness evidenced by that certain
Credit Agreement, dated as of December 22, 2010 (as amended through the Closing
Date), by and between the Company, KeyBank National Association, as
Administrative Agent, and the other parties thereto and the other loan documents
thereunder.

 

-16-



--------------------------------------------------------------------------------

“Existing Credit Agreement” means that certain Credit Agreement dated as of
August 29, 2014 (as amended through the Closing Date), among the Borrower,
KeyBank National Association, as administrative agent and a syndicate of lenders
party thereto.

“Existing Indebtedness” means all existing Indebtedness of the Borrower and its
Subsidiaries (including, without limitation, the Company and its Subsidiaries),
including, without limitation, (a) the Existing KeyBank Indebtedness, (b) the
Existing Term Loan Agreement Indebtedness, and (c) the Existing Company
Indebtedness, but excluding Indebtedness permitted pursuant to Section 7.02.

“Existing KeyBank Indebtedness” means all Indebtedness evidenced by the Existing
Credit Agreement and the other loan documents thereunder.

“Existing Term Loan Agreement” means that certain Term Loan Agreement dated
August 29, 2014 (as amended through the Closing Date), among the Borrower, Bank
of America, N.A., as administrative agent and a syndicate of lenders party
thereto.

“Existing Term Loan Agreement Indebtedness” means all Indebtedness evidenced by
the Existing Term Loan Agreement and the other loan documents thereunder.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments in respect of loss
or damage to equipment, fixed assets or real property are applied (or in respect
of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(b)(iv).

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if

 

-17-



--------------------------------------------------------------------------------

such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to KeyBank on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated August 17, 2015, among the
Borrower, KeyBank National Association, SunTrust Bank, Regions Bank and the
Arrangers.

“Financial Covenant Event of Default” has the meaning assigned to such term in
Section 8.01.

“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, chief administrative officer,
treasurer or controller. Unless otherwise qualified, all references to a
Financial Officer in this Agreement shall refer to a Financial Officer of the
Borrower.

“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which the Borrower or any of its
Subsidiaries have any liability with respect to any employee or former employee,
but excluding any Foreign Pension Plan.

“Foreign Disposition” has the meaning specified in Section 2.05(b)(viii).

“Foreign Excess Cash Flow” has the meaning specified in Section 2.05(b)(viii).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by the Borrower or any
of its Subsidiaries for their employees or former employees.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision other than any political subdivision of the United
States.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

-18-



--------------------------------------------------------------------------------

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to the Letters of Credit issued by such
L/C Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Indemnity Letter” means, a letter agreement, in form and substance
reasonably satisfactory to the Administrative Agent, that the Borrower will
promptly compensate each Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of Borrower’s failure to borrow any
Loan other than a Base Rate Loan on the Closing Date.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether

 

-19-



--------------------------------------------------------------------------------

or not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien). The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, (a) the Domestic Subsidiaries of the Borrower
(other than Inactive Subsidiaries and Immaterial Subsidiaries) listed on
Schedule 5.01 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a Guaranty or guaranty supplement pursuant to
Section 6.12 and (b) with respect to (i) Obligations owing by any Loan Party or
any Subsidiary of a Loan Party (other than the Borrower) under any Hedge
Agreement or any Cash Management Agreement and (ii) the payment and performance
by each Specified Loan Party of its obligations under its Guaranty with respect
to all Swap Obligations, the Borrower.

“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, together with each other guaranty and guaranty supplement
delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form, in each case,
regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that (a) at the time it enters into a Swap
Contract with a Loan Party permitted under Article VI or VII, is the
Administrative Agent, an Affiliate of the Administrative Agent, a Lender or an
Affiliate of a Lender or (b) at the time it (or its Affiliate) becomes the
Administrative Agent or a Lender, as applicable (including on the Closing Date),
is a party to a Swap Contract with a Loan Party, in each case in its capacity as
a party to such Swap Contract.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Immaterial Subsidiary” means any Subsidiary of the Borrower that, (a) together
with its Subsidiaries, (i) contributed less than 2% of the Consolidated EBITDA
of the Borrower and its Subsidiaries, taken as a whole, during the most
recently-ended four fiscal quarter period (taken as a single period) and (ii) as
of any applicable date of determination has assets that constitute less than 2%
aggregate net book value of the assets of the Borrower and its Subsidiaries,
taken as a whole, (b) does not Guarantee or provide a Lien on its assets or
otherwise provide credit support with respect to any Indebtedness of the
Borrower or any of the Borrower’s other Subsidiaries, (c) does not own, directly
or indirectly, any Equity Interests or Indebtedness of, or

 

-20-



--------------------------------------------------------------------------------

own or hold any Lien on any property of, a Loan Party, (d) does not own any
other Subsidiaries (other than Inactive Subsidiaries or Immaterial Subsidiaries)
and (e) has not been designated to be a Loan Party pursuant to Section 6.12(g)
hereof.

“Impacted Loans” has the meaning assigned to such term in Section 3.03.

“Inactive Subsidiary” means any Subsidiary of the Borrower that (a) owns no
assets (other than assets of de minimis value), has no Subsidiaries (other than
other Inactive Subsidiaries) and conducts no operations, (b) does not Guarantee
or provide a Lien on its assets or otherwise provide credit support with respect
to any Indebtedness of the Borrower or any of the Borrower’s other Subsidiaries,
(c) does not own, directly or indirectly, any Equity Interests or Indebtedness
of, or own or hold any Lien on any property of, a Loan Party and (d) has not
been designated to be a Loan Party pursuant to Section 6.12(g) hereof.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.14(c).

“Incremental Excess Yield” has the meaning assigned to such term in
Section 2.14(a).

“Incremental Increase” has the meaning assigned to such term in Section 2.14(a).

“Incremental Term Borrowing” means a borrowing made pursuant to Section 2.14,
with respect to Incremental Term Loans consisting of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period, made by each of
the Term Lenders pursuant to Section 2.14.

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and current liabilities in the form of expenses that are not the
result of the borrowing of money or the extension of credit and that are listed
on the financial statements of the Borrower as “other current liabilities”);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

-21-



--------------------------------------------------------------------------------

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

(h) all obligations of such Person with respect to asset securitization
financing programs to the extent that there is recourse against such Person or
such Person is liable (contingent or otherwise) under any such program;

(i) all Guarantees of such Person in respect of any of the foregoing; and

(j) all Disqualified Equity Interests issued by such Person with the amount of
Indebtedness represented by such Disqualified Equity Interests being equal to
the greater of its voluntary or involuntary liquidation preference and its
maximum fixed repurchase price or, with respect to any Subsidiary, any preferred
Equity Interests (but excluding, in each case, accrued dividends, if any).

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Term Borrowing” means a borrowing made on the Closing Date, with
respect to Initial Term Loans consisting of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period, made by each of the
Term Lenders pursuant to Section 2.01(a).

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Initial Term Loans to the Borrower on the Closing Date with respect to the
Initial Term Facility pursuant to Section 2.01(a), in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

 

-22-



--------------------------------------------------------------------------------

“Initial Term Loan” means an advance made by any Term Lender under the Term
Facility pursuant to Section 2.01(a).

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iv).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made; and (c) as to any Swing Line Loan, the
second Business Day after the last day of each March, June, September and
December and the Maturity Date of the Revolving Credit Facility.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any of the following: (a) creating,
acquiring or holding any Subsidiary, (b) making or holding any investment in any
stocks, bonds or securities of any kind, (c) being or becoming a party to any
joint venture or other partnership, (d) making or keeping outstanding any
advance or loan to any Person or assumption or acquisition of any debt of
another Person, or (e) any Guarantee (other than the Guaranty). For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

“IRS” means the United States Internal Revenue Service.

 

-23-



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“KeyBank” means KeyBank National Association.

“Latest Maturity Date” means, at any date of incurrence of any Indebtedness, the
latest maturity or expiration date applicable to any Loan or Commitment
hereunder at such time, including the latest maturity or expiration of any
Initial Term Loan or any Incremental Term Loan or any applicable Commitment in
respect thereof, in each case then outstanding and as extended in accordance
with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof, extension of the expiry date thereof or the increase of the amount
thereof.

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) KeyBank, SunTrust Bank and Regions Bank, in each case, in their respective
capacity as issuer of Letters of Credit hereunder, or any successor issuer of
Letters of Credit hereunder and (b) any other Revolving Credit Lender, selected
by the Borrower and reasonably acceptable to the Administrative Agent, which
consents to its appointment by the Borrower as an issue of Letters of Credit
hereunder and becomes an L/C Issuer hereunder pursuant to a joinder agreement in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel, in its capacity as an issuer of Letters of Credit hereunder or any
successor to such Lender in its capacity as an issuer of Letters of Credit
hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed

 

-24-



--------------------------------------------------------------------------------

Amounts, including all L/C Borrowings. For purposes of computing the amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit” means any standby letter of credit issued hereunder,
providing for the payment of cash upon the honoring of a presentation
thereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means, in the aggregate, an amount equal to the
lesser of (a) $15,000,000 and (b) the Revolving Credit Facility and, with
respect to each L/C Issuer, an amount not to exceed $5,000,000 unless otherwise
agreed to by such L/C Issuer. The Letter of Credit Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, easement, right-of-way or other encumbrance on title
to real property, lien (statutory or other), charge, or preference, priority or
other security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, and any financing lease having substantially
the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.16 of this Agreement, (d) the Collateral Documents,
(e) the Guaranty, (f) the Fee Letter and (g) each Issuer Document.

 

-25-



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower, (b) the business, assets, liabilities
(actual or contingent), operations, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries, taken as a whole, (c) the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party, or (d) the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
the Borrower or any Subsidiary in excess of $30,000,000, including, without
limitation, the New Notes Documents.

“Material Real Property” means any real property owned by a Loan Party in fee
simple or leasehold real property of a Loan Party that (a) has a fair market
value of $7,500,000 or (b) is designated by the Borrower in accordance with
Section 6.12(h).

“Maturity Date” means (a) with respect to the Revolving Credit Facility,
October 19, 2020, (b) with respect to the Initial Term Facility, October 19,
2022, and (c) with respect to any Incremental Term Facility, as determined in
accordance with Section 2.14, in each case, if such maturity is extended
pursuant to Section 10.01, such maturity date as determined pursuant to such
Section; provided that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day. Notwithstanding the
foregoing, if more than $25,000,000 in aggregate principal amount of the New
Notes remains outstanding (and not refinanced or replaced (including by
amendment and extension) with Permitted Notes Refinancing Debt on the date that
is 180 days prior to the applicable Maturity Date (such date, the “New Maturity
Date”)), the Maturity Date with respect to the Revolving Credit Facility, the
Initial Term Facility and any Incremental Term Facility shall be no later than
the New Maturity Date. For the purposes of this definition, “Permitted Notes
Refinancing Debt” means Indebtedness that (i) is not an obligation of any
Subsidiary that is not a Loan Party, (ii) matures no earlier than 91 days after
the then Latest Maturity Date at the time such Indebtedness is incurred,
(iii) has no interim amortization, (iv) has no mandatory prepayments or offers
to purchase that are materially more onerous, taken as a whole, than those
contained as of the Closing Date in the New Notes, (v) has no other covenants
and events of default that are materially more onerous, taken as a whole, to the
Borrower and its Subsidiaries than those contained in the New Notes, (vi) to the
extent such Indebtedness has the benefit of any assets of the Borrower or any
Subsidiary of the Borrower as collateral, such Lien is on a junior basis to each
Facility and (vii) is otherwise permitted to be incurred hereunder.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure

 

-26-



--------------------------------------------------------------------------------

of the applicable L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (ii) with respect to Cash Collateral consisting of
cash or deposit account balances provided in accordance with the provisions of
Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal to 105% of the
Outstanding Amount of all L/C Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policy” has the meaning specified in Schedule 6.17.

“Mortgaged Property” means any real property owned in fee simple by any Loan
Party or leased by any Loan Party, which real property is or is intended under
the terms hereof to be subject to a Lien in favor of the Administrative Agent
for the benefit of the Secured Parties.

“Mortgages” means deeds of trust, trust deeds, deeds to secure debt, mortgages,
leasehold mortgages and leasehold deeds of trust or other equivalent document
(together with related fixture filings and assignments of leases and rents) now
or hereafter encumbering any Mortgaged Property of any Loan Party in favor of
the Administrative Agent, on behalf of the Secured Parties, as security for any
of the Obligations, each of which shall be in form and substance satisfactory to
the Administrative Agent.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by the Borrower or any of its Subsidiaries,
or any Extraordinary Receipt received or paid to the account of the Borrower or
any of its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket fees and expenses
incurred by the Borrower or such Subsidiary in connection with such transaction
(including reasonable and customary fees of attorneys, accountants, consultants
and investment advisers, reasonable and customary out-of-pocket costs associated
with title insurance policies, surveys, lien and judgment searching, recording
documents, and transaction and recording taxes), (C) income taxes reasonably
estimated to be actually payable within two years of the date of the relevant
transaction as a result of any gain recognized in connection therewith; provided
that, if the amount of any estimated taxes pursuant to this subclause
(C) exceeds the amount of taxes actually required to be paid in cash in respect
of such Disposition, the aggregate amount of

 

-27-



--------------------------------------------------------------------------------

such excess shall constitute Net Cash Proceeds and (D) amounts held in any
reserve created for escrow, holdback, indemnity or similar obligations of the
Borrower or any of its Subsidiaries in connection with such Disposition
(provided that (1) such amounts held in such reserves shall not exceed 10% of
the gross cash proceeds received with respect to such Disposition and (2) such
amounts held in such reserves shall constitute Net Cash Proceeds upon release
to, or receipt by, the Borrower or any of its Subsidiaries); provided further
that such cash or Cash Equivalents received in connection with any Disposition
or Extraordinary Receipt shall only constitute Net Cash Proceeds under this
clause (a) in any fiscal year to the extent that the aggregate amount of such
cash and Cash Equivalents received in such fiscal year exceeds $5,000,000 (and
solely to the extent of such excess); and

(b) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any of its Subsidiaries, the excess of (i) the sum of the cash and
Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by the Borrower or such Subsidiary in
connection therewith.

“New Notes” means the 10.25% Senior Notes due 2020 issued by the Borrower and
any notes issued in connection with any Refinancing Indebtedness thereof to the
extent permitted by Section 7.02.

“New Notes Documents” means, collectively, (a) the New Notes, (b) the New Notes
Indenture and (c) all other material documents entered into by any Loan Party in
connection therewith.

“New Notes Indenture” means the Indenture dated as of Closing Date, by and
between the Borrower and the Notes Trustee, and any other Indenture governing
the New Notes.

“New Notes Trustee” means U.S. Bank National Association, in its capacity as
trustee under the New Notes Indenture, and any other trustee under any New Notes
Indenture.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding; provided that the Obligations shall exclude
any Excluded Swap Obligations.

 

-28-



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PATRIOT Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

-29-



--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Foreign Subsidiary and other Loans and Investments” means,
collectively:

(a) any investment existing as of the Closing Date by the Borrower or any of its
Subsidiaries in, and any loan existing as of the Closing Date by the Borrower or
any of its Subsidiaries to, a Foreign Subsidiary, as set forth on Schedule 7.03
hereto;

(b) any investment by a Foreign Subsidiary in, or loan from a Foreign Subsidiary
to, or Guarantee by a Foreign Subsidiary of Indebtedness of, a Loan Party;
provided that any such loan or Guarantee or, if applicable, such Investment, is
subordinated to the Obligations on terms and conditions satisfactory to the
Administrative Agent (unless such subordination requirement is waived by the
Administrative Agent in its sole discretion); and

(c) (i) any investment by any Loan Party in, or loan by any Loan Party to, or
Guarantee by any Loan Party of the Indebtedness of, a Foreign Subsidiary or
(ii) any investment by any Loan Party in the Equity Interest of, or loan,
contribution or advance by any Loan Party to, a Person other than a Loan Party;
provided that, at the time of any Investment under this clause (c) and after
giving effect thereto, the aggregate amount of all such investments, loans,
Guarantees, contributions and advances made pursuant to clauses (i) and
(ii) above shall not exceed $30,000,000 during any fiscal year and $60,000,000
during the term of this Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Intercompany Note” means any promissory note made by any Subsidiary to
the Borrower or a Loan Party, whether now owned or hereafter acquired by the
Borrower or such Loan Party.

 

-30-



--------------------------------------------------------------------------------

“Precious Metal Consignment Agreements” means, collectively, (a) the Consignment
Agreement dated as of July 30, 2009, between Mitsubishi International
Corporation and Precision Engineered Products LLC and (b) the Consignment
Agreement dated as of January 25, 2010, between Umicore Precious Metals NJ, LLC
and Precision Engineered Products LLC, and in each case each other agreement
entered into in connection with such consignment agreements, each as may be
amended, modified, restated or replaced, in each case, in a manner not adverse
to the Lenders, from time to time.

“Pro Forma Leverage Test” means, as of any date of determination, with respect
to any Specified Transaction, a pro forma Consolidated Net Leverage Ratio that
is equal to or less than (i) for the period from the Closing Date through
December 31, 2016, 5.00 to 1.00, (ii) for the period from January 1, 2017
through December 31, 2017, 4.50 to 1.00 and (iii) any time after January 1,
2018, 4.00 to 1.00, in each case, determined based on the financial information
received for the fiscal quarter (or fiscal year, as applicable) most recently
ended prior to such date for which financial statements have been delivered to
the Administrative Agent pursuant to Section 4.01(a)(x), 6.01(a) or 6.01(b), as
applicable, after giving effect to such Specified Transaction and any other
Specified Transaction consummated after the date of such financial statements
and on or prior to the date of such Specified Transaction.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by Borrower or any Subsidiary pursuant to which
Borrower or such Subsidiary sells, contributes, conveys or otherwise transfers
to, or grants a security interest in for the benefit of, any other Person (other
than Borrower or a Subsidiary), any Receivables (whether now existing or arising
in the future) of Borrower or such Subsidiary, and any related assets,
including, without limitation, all collateral securing such Receivables, all
contracts and all guarantees or other obligations in respect of such
Receivables, proceeds of such Receivables and other assets (including contract
rights) which are customarily transferred or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving Receivables; provided that all such Qualified Receivables
Transactions shall be made at fair market value (including after giving effect
to any Receivables Fees); provided further that (a) all such Qualified
Receivables Transactions shall not (x) be Guaranteed by Borrower or any
Subsidiary (excluding Guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to representations, warranties,
covenants, indemnities and performance Guarantees that are reasonably customary
in an accounts receivables financings), (y) be recourse to or obligate Borrower
or any Subsidiary in any way other than pursuant to representations, warranties,
covenants, indemnities and performance Guarantees that are reasonably customary
in accounts receivables financings, or (z) subject any property or asset of
Borrower or any Subsidiary, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to representations, warranties,
covenants, indemnities and performance Guarantees reasonably customary in
accounts receivables financings and other than any interest in the Receivables
(whether in the form of an equity interest in such Receivables payable primarily
from such Receivables) retained or acquired by Borrower or any Subsidiaries and
(b) the fair market value of all Receivables sold, contributed conveyed or
otherwise transferred, and all Receivables in which a security interest is
granted by the Borrower or any Subsidiary, shall not exceed $20,000,000 in the
aggregate for all Qualified Receivables Transactions during the term of this
Agreement.

 

-31-



--------------------------------------------------------------------------------

“Real Estate Requirements” means, with respect to any Material Real Property,
the documentation and other items of the type specified in Section 1 of Schedule
6.17.

“Receivable” means any Indebtedness and other payment obligations owed to
Borrower or any Subsidiary, whether constituting an account, chattel paper,
payment intangible, instrument or general intangible, in each case arising in
connection with (a) the sale of goods or the rendering of service or (b) the
lease, license, rental or use of equipment, facilities or software, including
the obligation to pay any finance charges, fees and other charges with respect
thereto.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person (other than Borrower or a
Subsidiary) in connection with, any Qualified Receivables Transaction.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means any Refinancing, modification, replacement,
restatement, refunding, deferral, extension, substitution, supplement,
reissuance or resale of existing or future Indebtedness (other than intercompany
Indebtedness), including any additional Indebtedness incurred to pay interest or
premiums required by the instruments governing such existing or future
Indebtedness as in effect at the time of issuance thereof (“Required Premiums”)
and fees in connection therewith; provided that any such Refinancing,
modification, replacement, restatement, refunding, deferral, extension,
substitution, supplement, reissuance or resale shall not: (i) directly or
indirectly result in an increase in the aggregate principal amount of such
Indebtedness, except to the extent such increase is a result of a simultaneous
incurrence of additional Indebtedness to pay Required Premiums and related fees
and expenses; or (ii) result in Indebtedness with a weighted average life to
maturity at the time of such Refinancing, modification, replacement,
restatement, refunding, deferral, extension, substitution, supplement,
reissuance or resale that is less than the weighted average life to maturity at
such time of the Indebtedness being Refinanced, modified, replaced, renewed,
restated, refunded, deferred, extended, substituted, supplemented, reissued or
resold; or (iii) if the Indebtedness being Refinanced, modified, replaced,
restated, refunded, deferred, extended, substituted, supplemented, reissued or
resold is subordinated in right of payment or Lien priority to the Obligations
or the Guarantees thereof, such Refinancing Indebtedness is subordinated in
right of payment or Lien priority to the Obligations or the Guarantees thereof
or Liens thereof, as applicable, on terms at least as favorable to the Lenders
as those contained in the documentation governing the Indebtedness being
Refinanced, modified, replaced, restated, refunded, deferred, extended,
substituted, supplemented, reissued or resold.

 

-32-



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 10.06(c).

“Related Documents” means, collectively, (a) the Closing Date Acquisition
Agreement and (b) all other material documents entered into by any Loan Party in
connection with the Closing Date Acquisition.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Repricing Event” means (a) any prepayment or repayment of the initial Loans (or
any portion thereof) with the proceeds of, or any conversion of initial Loans
into, any new or replacement Indebtedness bearing interest with an “effective
yield” (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders of the
initial Loans or such new or replacement Indebtedness, as the case may be) less
than the “effective yield” applicable to all or a portion of the initial Loans
subject to such prepayment or repayment (as such comparative yields are
determined by the Administrative Agent) or (b) any amendment to this Agreement
which reduces the “effective yield” (determined in accordance with clause
(a) above) applicable to all or a portion of the initial Loans.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, at any time, Lenders holding more than 50% of the sum
of the (a) Total Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings and the Term Facility held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders; provided, further, that, if at such time there are three or
fewer unaffiliated Lenders (other than Defaulting Lenders), Required Lenders
shall also require not fewer than two unaffiliated Lenders (other than
Defaulting Lenders).

 

-33-



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders; provided, further, that, if at such time there are three or fewer
unaffiliated Revolving Credit Lenders (other than Defaulting Lenders), Required
Revolving Lenders shall also require not fewer than two unaffiliated Lenders
(other than Defaulting Lenders).

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the sum of the (a) Term Loans outstanding on such date
and (b) the aggregate unused Term Commitments on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders; provided, further,
that, if at such time there are three or fewer unaffiliated Term Lenders (other
than Defaulting Lenders), Required Term Lenders shall also require not fewer
than two unaffiliated Lenders (other than Defaulting Lenders).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for the purposes of notices given to Article II, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means, with respect to the Borrower or any of its
Subsidiaries, (a) any Capital Distribution and (b) any amount paid by the
Borrower or any of its Subsidiaries in repayment, redemption, retirement or
repurchase, directly or indirectly, of any Subordinated Indebtedness or the
Indebtedness evidenced by the New Notes.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitments” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

-34-



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. As of the
Closing Date, the Revolving Credit Facility is $100,000,000.

“Revolving Credit Increase” has the meaning assigned to such term in
Section 2.14(a).

“Revolving Credit Increase Lender” has the meaning assigned to such term in
Section 2.14(d)(ii).

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

-35-



--------------------------------------------------------------------------------

“Securities Account Control Agreement” has the meaning assigned thereto in the
Security Agreement.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Security Joinder Agreement” has the meaning specified in the Security
Agreement.

“Sold Account” means an Account which Borrower or a Subsidiary has sold to, or
otherwise has granted a Lien on or in favor of, the purchaser pursuant to a
Qualified Receivables Transaction, for which such Credit Party has received the
purchase price for such Account.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 29 of the Security Agreement and any other “keepwell, support or
other agreement” for the benefit of such Loan Party).

“Specified Purchase Agreement Representations” means the representations and
warranties made by, or with respect to, the Company and its Subsidiaries in the
Closing Date Acquisition Agreement as are material to the interests of the
Lenders (in their capacities as such), but only to the extent that the Borrower
(or any of its Affiliates) have the right to terminate the Borrower’s
obligations under the Closing Date Acquisition Agreement (or decline or
otherwise refuse to consummate the Closing Date Acquisition pursuant to the
Closing Date Acquisition Agreement) as a result of a breach of any such
representation and warranty in the Closing Date Acquisition Agreement or any
such representation and warranty not being accurate (in each case, determined
without regard to any notice requirement).

“Specified Representations” means the representations and warranties set forth
in Sections 5.01, 5.02 (other than clauses (b) and (c) thereof), 5.06 (subject
to the last sentence of Section 4.01(a) with respect to the perfection of
liens), 5.13 (determined for this purpose for the Borrower and its Subsidiaries
on a consolidated basis as of the Closing Date and after giving effect to the
Transactions), 5.15, 5.21, 5.22 and 5.26.

“Specified Transaction” means any Acquisition, Investment or Restricted Payment
(in each case, whether or not consummated and including any such transaction
consummated prior

 

-36-



--------------------------------------------------------------------------------

to the Closing Date) and/or (ii) equity issuances, issuances of Indebtedness
(including the incurrence of Incremental Loans) or other Refinancings,
repayments, financings and amendments or other modifications or waivers of debt
instruments or documents, mergers, Investments (other than Investments in cash
or Cash Equivalents), Restricted Payments or dispositions outside of the
ordinary course of business permitted by the Loan Documents

“Subordinated” means, as applied to Indebtedness, Indebtedness that shall have
been subordinated in favor of the prior payment in full of the Obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

-37-



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Regions, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B or such other form as may be approved by the Swing Line Lender and the
Administrative Agent, appropriately completed and signed by a Responsible
Officer of the Borrower.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowings” means, collectively, Initial Term Borrowings and Incremental
Borrowings.

“Term Commitment” means, as to each Term Lender, its obligation to (a) make
Initial Term Loans to the Borrower on the Closing Date with respect to the Term
Facility pursuant to Section 2.01(a) and (b) make Incremental Term Loans to the
Borrower pursuant to Section 2.14(a), in an aggregate principal amount, as of
the Closing Date, not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

-38-



--------------------------------------------------------------------------------

“Term Facility” means, at any time, the sum of (a) the aggregate amount of the
unused Term Commitments at such time plus (b) the aggregate principal amount of
the Term Loans of all Term Lenders outstanding at such time. As of the Closing
Date, the Term Facility is $525,000,000.

“Term Lender” means, at any time, any Lender that either has an unused
Term Commitment or holds Term Loans at such time, or both.

“Term Loan” means, collectively, the Initial Term Loans and the Incremental Term
Loans, as applicable.

“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.

“Total Credit Exposure” means, as to any Lender at any time, the Total Revolving
Exposure and Total Term Loan Exposure of such Lender at such time.

“Total Revolving Exposure” means, as to any Revolving Credit Lender at any time,
the unused Revolving Credit Commitments and Revolving Credit Exposure of such
Lender at such time.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Term Loan Exposure” means, as to any Term Lender at any time, the unused
Term Commitments and the aggregate principal amount of the outstanding Term
Loans of such Term Lender at such time.

“Transactions” means, collectively, (a) the consummation of the Closing Date
Acquisition, (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents, the New Notes Documents and the Related
Documents to which they are or are intended to be a party, (c) the refinancing
of the Existing Indebtedness and the termination of all commitments with respect
thereto and (d) the payment of the fees and expenses incurred in connection with
the consummation of the foregoing.

“Transaction Costs” means all customary and reasonable transaction fees, charges
and other similar amounts related to the Transactions or any Acquisitions
completed during the term of this Agreement in accordance with Section 7.03(b)
(including, without limitation, any financing fees, merger and acquisition fees,
legal fees and expenses, due diligence fees or any other fees and expenses in
connection therewith), in each case to the extent paid within six (6) months of
the Closing Date or the closing date of such Acquisition, as applicable.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

-39-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Undisclosed Administration” means in relation to a Lender or a Person that
directly or indirectly controls such Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Lender or Person, as the case may be, is
subject to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash and Cash Equivalents” means, with respect to the Borrower and
its Subsidiaries, cash or Cash Equivalents of the Borrower and its Subsidiaries
that do not appear, or would not be required to appear, as “restricted” on the
financial statements of the Borrower and its Subsidiaries (unless related to the
Loan Documents or the Liens created thereunder).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(3).

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

“Weighted Average Yield” means, with respect to any Loan, on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to
interest rate floors, upfront fees, original issue discount or similar yield
related discounts or deductions payable with respect to such Loans (but,
excluding, for the avoidance of doubt, any customary arranging, underwriting or
similar fees not paid to all Lenders) based on (i) an assumed four-year average
life for the applicable Loans or (ii) if the stated maturity of the applicable
Loans is less than four years, the actual life of such Loans.

 

-40-



--------------------------------------------------------------------------------

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by applicable Laws to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law, rule or regulation shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law, rule or regulation and any reference to any law, rule or regulation shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a

 

-41-



--------------------------------------------------------------------------------

manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Pro Forma Effect. Notwithstanding the above, the parties hereto acknowledge
and agree that, for purposes of all financial calculations (other than with
respect to Excess Cash Flow), if the Borrower or any Subsidiary has made any
Acquisition permitted by Section 7.03(b) or any Disposition outside the ordinary
course of business permitted by Section 7.05(b) during the relevant period for
determining compliance with such covenants, such calculations shall be made
after giving pro forma effect thereto, as if such Acquisition or Disposition had
occurred on the first day of such period, but in the case of an Acquisition,
only so long as the results of the business being acquired are supported by
financial statements or other financial data reasonably acceptable to the
Administrative Agent.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day; Rates. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable)

The Administrative Agent does not warrant, nor accept responsibility, nor shall
the Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.

1.06 Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Article II, Article IX and Article X) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative

 

-42-



--------------------------------------------------------------------------------

Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars. For purposes of this Section 1.06, the
“Spot Rate” for a currency means the rate determined by the Administrative Agent
to be the rate quoted by the Person acting in such capacity as the spot rate for
the purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

1.07 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

ARTICLE II

THE COMMITMENTS AND BORROWINGS

2.01 The Loans. (a) Term Borrowings. Subject to the terms and conditions set
forth herein, each Term Lender severally agrees to make a single loan to the
Borrower on the Closing Date in an amount not to exceed such Term Lender’s
Term Commitment then in effect. The Initial Term Borrowings shall consist of
Initial Term Loans made simultaneously by the Term Lenders in accordance with
their respective Applicable Percentage of the Term Commitments. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. The
Initial Term Loans made pursuant to the Initial Term Borrowings under this
Section 2.01(a) shall constitute a single Term Facility. Term Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(b) Revolving Credit Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period for the Revolving Credit Facility,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment; provided that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the Revolving Credit Exposure
of any Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment. Within the limits of each Revolving Credit Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow, prepay and reborrow Revolving Credit Loans.
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

 

-43-



--------------------------------------------------------------------------------

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Committed Loan Notice; provided that any telephone
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such telephone notice and Committed Loan Notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Loans. Each Borrowing of, conversion to or continuation of Eurodollar
Rate Loans shall be in a minimum principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof. Except as provided in Section 2.03(c)
and Section 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each such telephone notice and Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Term Borrowing, a Revolving
Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Term Loans or Revolving
Credit Loans to be borrowed or to which existing Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of KeyBank, if any, with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if,

 

-44-



--------------------------------------------------------------------------------

on the date a Committed Loan Notice with respect to a Revolving Credit Borrowing
is given by the Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in KeyBank’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect in respect of the
Facilities.

(f) Anything in this Section 2.02 to the contrary notwithstanding, the Borrower
may not select the Eurodollar Rate for the initial Borrowing unless the Borrower
delivers a Funding Indemnity Letter to the Administrative Agent no later than
11:00 a.m. three (3) Business Days prior to the Closing Date.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any drawings thereunder; provided that
after giving effect to any L/C Credit Extension with respect to any Letter of
Credit, (w) the Total Revolving Credit Outstandings shall not exceed the
aggregate Revolving Credit Commitments of the Revolving Credit Lenders, (x) the
Revolving Credit Exposure of any Revolving Credit Lender shall not exceed such
Revolving Credit Lender’s Revolving Credit Commitment, (y) the face amount of
all outstanding Letters of Credit issued by an L/C Issuer shall not exceed the
Letter of Credit Sublimit of such L/C Issuer, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

-45-



--------------------------------------------------------------------------------

(i) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of the requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the applicable L/C Issuer and the Required Revolving Lenders
have approved such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders and
the applicable L/C Issuer have approved such expiry date.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$500,000;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion; or

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

 

-46-



--------------------------------------------------------------------------------

(iii) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(iv) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by such L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and such L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to such L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; (H) the name of the Person for whose account such
requested

 

-47-



--------------------------------------------------------------------------------

Letter of Credit is to be issued; and (I) such other matters as such L/C Issuer
may require. In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to such L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as such L/C Issuer
may require. Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its discretion, agree to issue a
Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative

 

-48-



--------------------------------------------------------------------------------

Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the applicable L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the

 

-49-



--------------------------------------------------------------------------------

Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the applicable L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Revolving Credit Borrowing or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be. A certificate of the
applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

-50-



--------------------------------------------------------------------------------

(d) Repayment of Participations.

(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Revolving Credit Percentage thereof in
the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Applicable Revolving Credit Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Federal Funds Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the Borrower or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrower;

 

-51-



--------------------------------------------------------------------------------

(v) honor of a demand for payment presented electronically, even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(vii) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the applicable L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of such L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (viii) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against such L/C Issuer, and such L/C Issuer may be liable to the
Borrower, to the extent, but only to the

 

-52-



--------------------------------------------------------------------------------

extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the applicable L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. Each L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP or UCP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any law, order or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade – International Financial Services Association
(BAFT-IFSA) or the Institute of International Banking Law & Practice, whether or
not any Letter of Credit chooses such law or practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate for a
Eurodollar Rate Loan under the Revolving Credit Facility times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee

 

-53-



--------------------------------------------------------------------------------

with respect to each Letter of Credit, at per annum rate equal to 12.5 basis
points, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the first Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l) Additional L/C Issuers. In addition to KeyBank, SunTrust Bank and Regions
Bank, the Borrower may from time to time, with notice to the Revolving Credit
Lenders and the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) and the applicable Revolving Credit Lender
being so appointed, appoint additional Revolving Credit Lenders to be L/C
Issuers hereunder, provided that the total number of L/C Issuers at any time
shall not exceed three Revolving Credit Lenders. Upon the appointment of a
Revolving Credit Lender as an L/C Issuer hereunder such Person shall become
vested with all of the rights, powers, privileges and duties of an L/C Issuer
hereunder.

(m) Removal of L/C Issuers. The Borrower may at any time remove any Revolving
Credit Lender from its role as an L/C Issuer hereunder upon not less than 30
days prior notice to such L/C Issuer (or such shorter period of time as may be
acceptable to such L/C Issuer); provided that such removed L/C Issuer shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its removal as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Credit Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Without limiting the foregoing, upon the removal of a
Revolving Credit Lender as an L/C Issuer hereunder, the Borrower may, or at the
request of such removed L/C Issuer the Borrower shall use commercially
reasonable efforts to, arrange for one or more of the other L/C Issuers to issue
Letters of Credit hereunder in substitution for the Letters of Credit, if any,
issued by such removed L/C Issuer and outstanding at the time of such removal,
or make other arrangements satisfactory to the removed L/C Issuer to effectively
cause another L/C Issuer to assume the obligations of the removed L/C Issuer
with respect to any such Letters of Credit.

 

-54-



--------------------------------------------------------------------------------

(n) Reporting of Letter of Credit Information. At any time that any Revolving
Credit Lender other than the Person serving as the Administrative Agent is an
L/C Issuer, then (i) on the last Business Day of each calendar month, (ii) on
each date that a Letter of Credit is amended, terminated or otherwise expires,
(iii) on each date that an L/C Credit Extension occurs with respect to any
Letter of Credit, and (iv) upon the request of the Administrative Agent, each
L/C Issuer (or, in the case of part (ii), (iii) or (iv), the applicable L/C
Issuer) shall deliver to the Administrative Agent a report setting forth in form
and detail reasonably satisfactory to the Administrative Agent information
(including, without limitation, any reimbursement, Cash Collateral or
termination in respect of Letters of Credit issued by such L/C Issuer) with
respect to each Letter of Credit issued by such L/C Issuer that is outstanding
hereunder, including any auto-renewal or termination of auto-renewal provisions
in such Letter of Credit. No failure on the part of any L/C Issuer to provide
such information pursuant to this Section 2.03(n) shall limit the obligation of
the Borrower or any Revolving Credit Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.03.

2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and conditions
set forth herein, the Swing Line Lender, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, shall make loans (each such loan,
a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility at such time, and (ii) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the

 

-55-



--------------------------------------------------------------------------------

requested borrowing date, which shall be a Business Day; provided that, if the
Revolving Credit Exposure shall be less than Fifty Million Dollars
($50,000,000), no Swing Line Loan Notice shall be required to the extent that
funding of Swing Loans is administered through an automated cash management
system with the Swing Line Lender. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be

 

-56-



--------------------------------------------------------------------------------

a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving

 

-57-



--------------------------------------------------------------------------------

Credit Lender shall pay to the Swing Line Lender its Applicable Revolving Credit
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Notices and Reporting of Swing Line Loan Information.

(i) Promptly after receipt of any Swing Line Loan Notice or notice under clause
(b) hereof, the Swing Line Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such notice from the Borrower and, if not, the Swing Line Lender will provide
the Administrative Agent with a copy thereof.

(ii) If at any time that any Revolving Credit Lender other than the Person
serving as the Administrative Agent is the Swing Line Lender, then (A) on the
first Business Day of each calendar month, (B) on each date that a Swing Line
Loan is issued, continued or converted, and (C) promptly upon the request of the
Administrative Agent, the Swing Line Lender shall deliver (or in the case of
clause (B), use commercially reasonable efforts to deliver) to the
Administrative Agent a report setting forth in form and detail reasonably
satisfactory to the Administrative Agent information (including, without
limitation, any reimbursement, Cash Collateral, conversion, extension or
repayment in respect of Swing Line Loans issued by the Swing Line Lender) with
respect to each Swing Line Loan issued by the Swing Line Lender that is
outstanding hereunder. No failure on the part of the Swing Line Lender to
provide such information pursuant to this Section 2.04(g) shall limit the
obligation of the Borrower or any Lender hereunder with respect to its
reimbursement and participation obligations, respectively, pursuant to this
Section 2.04.

(h) Removal of Swing Line Lender. The Borrower may at any time remove any
Revolving Credit Lender from its role as Swing Line Lender hereunder upon not
less than 30 days prior notice to the Swing Line Lender and the Administrative
Agent (or such shorter period of time as may be acceptable to the Swing Line
Lender and the Administrative Agent) so long as prior to the removal of such
Revolving Credit Lender from its role as Swing Line Lender, (x) the Borrower
appoints another Revolving Credit Lender to serve as successor Swing Line
Lender, (y) such Revolving Credit Lender accepts its appointment to serve as
Successor Swing Line

 

-58-



--------------------------------------------------------------------------------

Lender, and (z) such successor Swing Line Lender is reasonably acceptable to the
Administrative Agent; provided that the Swing Line Lender shall retain all the
rights, powers, privileges and duties of a Swing Line Lender hereunder with
respect to all Swing Loans outstanding as of the effective date of its removal
as the Swing Line Lender (including the right to require the Revolving Credit
Lenders to make Base Rate Loans).

2.05 Prepayments.

(a) Optional.

(i) Subject to Section 2.05(c), the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time after the date that is
ten (10) Business Days after the Closing Date, voluntarily prepay Loans in whole
or in part without premium or penalty; provided that (A) such notice must be in
a form acceptable to the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer and be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (2) on the date of prepayment of Base Rate Loans; (B) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof; and (C) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Loan shall be accompanied by all accrued
interest on the amount prepaid, together with, in the case of a Eurodollar Rate
Loan, any additional amounts required pursuant to Section 3.05. Each prepayment
of the outstanding Term Loans pursuant to this Section 2.05(a) shall be applied
to the principal repayment installments thereof as directed by the Borrower, and
subject to Section 2.15, each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facility.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000; provided further
that, with respect to a repayment of a Swing Loan that is administered through
an automated cash management system with the Swing Line Lender, no prepayment
notice shall be required. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

-59-



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Commencing with the fiscal year ending December 31, 2016, within the later
of (x) five Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b) and (y) ninety-five (95) days after the
end of such fiscal year, the Borrower shall prepay an aggregate principal amount
of Loans equal to the excess (if any) of (A) the ECF Percentage of Excess Cash
Flow for the fiscal year covered by such financial statements over (B) the
aggregate principal amount of Term Loans prepaid pursuant to Section 2.05(a) and
the aggregate principal amount of optional prepayments of Revolving Credit Loans
during such fiscal year (solely to the extent such prepayments are accompanied
by a concurrent equivalent permanent reduction in the Revolving Credit
Commitments); provided that any such prepayments were not made with proceeds of
any Indebtedness, Disposition, equity issuance, Extraordinary Receipts or other
proceeds that would not be included in calculating Consolidated EBITDA for the
applicable fiscal year (such prepayments to be applied as set forth in clause
(v) below).

(ii) If the Borrower or any of its Subsidiaries Disposes of any property (other
than any Disposition of any property permitted by Section 7.05 (other than
clause (b) thereof) which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds within ten (10) Business Days of receipt
thereof by such Person (such prepayments to be applied as set forth in clause
(v) below); provided, however, that, with respect to any Net Cash Proceeds
realized under a Disposition described in this Section 2.05(b)(ii), at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of such Disposition), and so long as no Default
shall have occurred and be continuing, the Borrower or such Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as within 365 days after the receipt of such Net Cash Proceeds, such
reinvestment shall have been consummated (as certified by the Borrower in
writing to the Administrative Agent) and if such Net Cash Proceeds are not so
reinvested within such 365-day period but such Net Cash Proceeds are subject to
a definitive agreement within such 365-day period to reinvest such Net Cash
Proceeds in accordance with this Section 2.05(b)(ii) then the Borrower or such
Subsidiary shall have an additional 180 days after the end of the such initial
365-day period to reinvest such Net Cash Proceeds in accordance with this
Section 2.05(b)(ii); and provided further, however, that any Net Cash Proceeds
not subject to such definitive agreement or so reinvested shall be promptly
applied to the prepayment of the Loans as set forth in this Section 2.05(b)(ii).

(iii) Upon the incurrence or issuance by the Borrower or any of its Subsidiaries
of any Indebtedness (other than Indebtedness expressly permitted to be incurred
or issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom within five (5) Business Days of receipt thereof by the Borrower or
such Subsidiary (such prepayments to be applied as set forth in clause
(v) below).

 

-60-



--------------------------------------------------------------------------------

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
the Borrower or any of its Subsidiaries, and not otherwise included in clause
(ii) or (iii) of this Section 2.05(b), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom within ten (10) Business Days of receipt thereof by the Borrower or
such Subsidiary (such prepayments to be applied as set forth in clause
(v) below); provided, however, that with respect to any proceeds of insurance,
condemnation awards (or payments in lieu thereof) or indemnity payments, at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent on or prior to the date of receipt of such insurance proceeds,
condemnation awards or indemnity payments), and so long as no Default shall have
occurred and be continuing, the Borrower or such Subsidiary may apply within 365
days after the receipt of such cash proceeds to replace or repair the equipment,
fixed assets or real property in respect of which such cash proceeds were
received and if such Net Cash Proceeds are not so reinvested within such 365-day
period but such Net Cash Proceeds are subject to a definitive agreement within
such 365-day period to reinvest such Net Cash Proceeds in accordance with this
Section 2.05(b)(iv) then the Borrower or such Subsidiary shall have an
additional 180 days after the end of the such initial 365-day period to reinvest
such Net Cash Proceeds in accordance with this Section 2.05(b)(iv); and
provided, further, however, that any cash proceeds not so applied shall be
promptly applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(iv).

(v) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, in direct order of maturity to the next
four principal repayment installments of the Initial Term Facility (and, to the
extent provided in the definitive loan documentation therefor in accordance with
Section 2.14, of any Incremental Term Loans) and, thereafter, to the remaining
scheduled principal installments of the Initial Term Facility (and, to the
extent provided in the definitive loan documentation therefor in accordance with
Section 2.14, of any Incremental Term Loans) on a pro rata basis; and, second,
upon payment in full of all Term Loans, to the Revolving Credit Facility
(without permanent reduction of the Revolving Credit Commitments) in the manner
set forth in clause (vii) of this Section 2.05(b). Subject to Section 2.15, such
prepayments shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of the relevant Facilities.

(vi) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

(vii) Except as otherwise provided in Section 2.15, prepayments of the Revolving
Credit Facility made pursuant to this Section 2.05(b), first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans, second, shall be applied
ratably to the outstanding Revolving Credit Loans, and, third, shall be used to
Cash Collateralize

 

-61-



--------------------------------------------------------------------------------

the remaining L/C Obligations in full; and, in the case of prepayments of the
Revolving Credit Facility required pursuant to this Section 2.05(b), the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrower for use in the ordinary course of its business. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party or any Defaulting Lender that has provided
Cash Collateral) to reimburse the applicable L/C Issuer or the applicable
Revolving Credit Lenders, as applicable.

(viii) Notwithstanding any other provisions of this Section 2.05(b) any
mandatory prepayments arising under Section 2.05(b)(ii) or (iv) from the receipt
of Net Cash Proceeds from any Disposition or Extraordinary Receipts by any
Foreign Subsidiary (each, a “ Foreign Disposition”) or arising under
Section 2.05(b)(i) from Excess Cash Flow directly attributable to Foreign
Subsidiaries (“Foreign Excess Cash Flow”) shall not be required to the extent
that the repatriation of such Net Cash Proceeds or Foreign Excess Cash Flow
would (A) give rise to a material adverse tax consequence or (B) be prohibited
or delayed by any requirement of applicable Laws. The Borrower hereby agreeing
to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly file any required forms, obtain any necessary consents
and take all similar actions reasonably required by the applicable local Laws to
permit such repatriation; provided that if such repatriation of any such
affected Net Cash Proceeds or Foreign Excess Cash Flow is later permitted under
applicable Laws and can be accomplished without material adverse tax
consequences, such repatriation shall be effected as promptly as practicable and
such repatriated Net Cash Proceeds or Foreign Excess Cash Flow, as applicable,
will be promptly after such repatriation applied to the repayment of the Loans
pursuant to this Section 2.05(b) to the extent provided herein.

(c) Call Premium. In the event that, on or prior to the date that is six-months
after the Closing Date a Repricing Event occurs, the Borrower will pay a premium
(a “Call Premium”), for the ratable account of each Lender that holds initial
Loans, in an amount equal to 1.00% of the aggregate principal amount of the
initial Loans subject to such Repricing Event (it being understood that any such
Call Premium with respect to a Repricing Event under clause (ii) of the
definition of Repricing Event shall be paid to each Non-Consenting Lender that
is replaced in such Repricing Event pursuant to Section 10.13). Such Call
Premium shall be due and payable within three (3) Business Days of the date of
the effectiveness of such Repricing Event.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000 or any whole multiple of $1,000,000 in excess thereof and (iii) the
Borrower shall

 

-62-



--------------------------------------------------------------------------------

not terminate or reduce (A) the Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Credit Outstandings would exceed the Revolving Credit Facility, (B) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit or (C) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Letter of Credit Sublimit.

(b) Mandatory.

(i) The aggregate Initial Term Commitments shall be automatically and
permanently reduced by the amount of the Term Borrowing made on the Closing Date
and by the amount of any Term Borrowing made after the Closing Date, in each
case pursuant to Section 2.01(a).

(ii) Any unused Term Commitments shall be automatically and permanently reduced
to zero on the last day of the applicable Availability Period (which, with
respect to the Initial Term Commitments, shall be the Closing Date).

(iii) The Revolving Credit Commitment of each Revolving Credit Lender shall
automatically and permanently reduce to $0 on the Maturity Date of the Revolving
Credit Facility.

(iv) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees.

(i) The Administrative Agent will promptly notify the Lenders of any termination
or reduction of the Letter of Credit Sublimit, Swing Line Sublimit or the
Revolving Credit Commitment under this Section 2.06. Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each Revolving
Credit Lender shall be reduced by such Lender’s Applicable Revolving Credit
Percentage of such reduction amount. All fees in respect of the Revolving Credit
Facility accrued until the effective date of any termination of the Revolving
Credit Facility shall be paid on the effective date of such termination.

(ii) The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the unused portion of the aggregate Term Commitments
under this Section 2.06. Upon any reduction of the unused portion of the
aggregate Term Commitments, the Term Commitment of each Term Lender shall be
reduced by such Lender’s ratable portion of such reduction amount.

 

-63-



--------------------------------------------------------------------------------

2.07 Repayment of Loans. (a) Term Loans. The Borrower shall repay to the Term
Lenders the aggregate principal amount of all Initial Term Loans outstanding on
the following dates in an amount equal to the percentage set forth opposite such
date times the aggregate initial principal amount of the Initial Term Loans
actually made pursuant to Section 2.01(a) (which amounts shall be reduced as a
result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05):

 

Fiscal Quarter Ending

   Repayment Percentage

December 31, 2015

   0.25%

March 31, 2016

June 30, 2016

September 30, 2016

December 31, 2016

   0.25%


0.25%

0.25%

0.25%

March 31, 2017

June 30, 2017

September 30, 2017

December 31, 2017

   0.25%


0.25%

0.25%

0.25%

March 31, 2018

June 30, 2018

September 30, 2018

December 31, 2018

   0.25%


0.25%

0.25%

0.25%

March 31, 2019

June 30, 2019

September 30, 2019

December 31, 2019

   0.25%


0.25%

0.25%

0.25%

March 31, 2020

June 30, 2020

September 30, 2020

December 31, 2020

   0.25%


0.25%

0.25%

0.25%

March 31, 2021

June 30, 2021

September 30, 2021

December 31, 2021

   0.25%


0.25%

0.25%

0.25%

March 31, 2022

June 30, 2022

September 30, 2022

   0.25%


0.25%

0.25%

Maturity Date with respect to the Initial Term Loans

   All outstanding principal amount
of the Initial Term Loans

In the event that any Incremental Term Loans are made, the Borrower shall repay
such Incremental Term Loans on the dates and in the amounts set forth
documentation entered into in connection with such Incremental Term Loans, with
all outstanding principal amounts of such Incremental Term Loans being made on
the applicable Maturity Date thereof.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the applicable Revolving Credit Lenders on the
Maturity Date for the Revolving Credit Facility the aggregate principal amount
of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date seven days after such Loan is made and (ii) the
Maturity Date for the Revolving Credit Facility.

 

-64-



--------------------------------------------------------------------------------

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) While any Event of Default exists and is continuing under Section 8.01(j),
the Borrower shall pay interest on all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists (other than to the extent set forth in Sections 2.08(b)(i) and (b)(ii)
above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv) While a Financial Covenant Event of Default exists, the Borrower shall pay
interest on the principal amount of all outstanding Total Revolving Credit
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(v) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

-65-



--------------------------------------------------------------------------------

2.09 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) equal to
the Applicable Fee Rate times the actual daily amount by which the Revolving
Credit Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Credit Loans plus (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Commitments for purposes of determining the
Commitment Fee. The Commitment Fee shall accrue at all times during the relevant
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period for the Revolving Credit
Facility. The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(b) Other Fees.

(i) The Borrower shall pay to the Arrangers and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
All such fees shall be fully earned when paid and shall not be refundable for
any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 or 366-day year). Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuers, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), Section 2.03(i)
or Section 2.08(b) or under Article VIII. The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

-66-



--------------------------------------------------------------------------------

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.

 

-67-



--------------------------------------------------------------------------------

Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In

 

-68-



--------------------------------------------------------------------------------

such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the applicable L/C Issuer, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make Term Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations due and payable to
all

 

-69-



--------------------------------------------------------------------------------

Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations due and payable to all Lenders hereunder and under
the other Loan Documents at such time obtained by all the Lenders at such time
or (b) Obligations owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations owing (but not due and payable) to all Lenders hereunder and
under the other Loan Parties at such time) of payment on account of the
Obligations owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Laws, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 Increase in Commitments.

(a) Request. The Borrower may, from time to time, request by notice to the
Administrative Agent (x) one or more increases in the Revolving Credit Facility
(each, a “Revolving Credit Increase”) or (y) one or more term loan tranches to
be made available to the Borrower (each, an “Incremental Term Loan”; each
Incremental Term Loan and each Revolving Credit Increase, collectively, referred
to as the “Incremental Increases”); provided that:

(i) the principal amount for all such Incremental Increases in the aggregate
since the Closing Date (including the then requested Incremental Increase) shall
not exceed $100,000,000;

 

-70-



--------------------------------------------------------------------------------

(ii) any such request for an Incremental Increase shall be in a minimum amount
of $25,000,000 (or a lesser amount in the event such amount represents all
remaining availability under this Section);

(iii) no Revolving Credit Increase shall (A) increase the Letter of Credit
Sublimit without the consent of each L/C Issuer (or, if such increase applies
only to certain L/C Issuers pursuant to their agreement, such L/C Issuers) or
(B) increase the Swing Line Sublimit without the consent of the Swing Line
Lender;

(iv) no Incremental Term Loan shall mature earlier than the Latest Maturity Date
then in effect or have a shorter weighted average life to maturity than the
remaining weighted average life to maturity of any then-existing series of Term
Loans;

(v) each Incremental Term Loan shall (A) rank pari passu in right of payment,
prepayment, voting and/or security with the then-existing Term Loans, including
sharing in mandatory prepayments under Section 2.05(b) pro rata with the
then-existing Term Loans (unless agreed to be paid on a basis less than pro rata
with the then-existing Term Loans by the Lenders providing such Incremental Term
Loans) and (B) shall have an Applicable Rate or pricing grid as determined by
the Lenders providing such Incremental Term Loans and the Borrower; provided,
that if the Weighted Average Yield applicable to the Incremental Term Loans made
pursuant to this Section 2.14 exceeds the Weighted Average Yield for any
then-existing Term Loans by more than 50 basis points per annum (such amount in
excess of 50 basis points, hereafter referred to as the “Incremental Excess
Yield”), then the Weighted Average Yield with respect to any applicable
then-existing Term Loans shall be increased by the Incremental Excess Yield (it
being understood that any increase in the Weighted Average Yield of any
then-existing Term Loans, may (A) take the form of upfront fees or original
issue discount, with such upfront fees or original issue discount being equated
to interest margins in a manner determined by the Administrative Agent and
consistent with generally accepted financial practice based on an assumed
four-year life to maturity or (B) be accomplished by a combination of an
increase in the weighted average interest rates, interest rate floors and/or
upfront fees or original issue discount) of such Incremental Term Loans made
pursuant to this Section 2.14;

(vi) both before and immediately after giving effect to such Incremental
Increase, as of the Increase Effective Date, no Default or Event of Default
shall exist and be continuing;

(vii) immediately after giving effect to such Incremental Increase, as of the
Increase Effective Date, the Borrower shall be in pro forma compliance (after
giving effect to the incurrence of such Incremental Increase and the use of
proceeds thereof, but disregarding any cash constituting proceeds of such
Incremental Increase solely for purposes of determining the Consolidated Net
Leverage Ratio in connection with this

 

-71-



--------------------------------------------------------------------------------

clause (vii) (assuming, in the case of a Revolving Credit Increase, that such
new Revolving Credit Commitments are fully drawn)) with (x) in the case of a
Revolving Credit Increase, the financial covenant contained in Section 7.14
(regardless of whether or not compliance with such ratio was in fact required as
of the end of such fiscal quarter pursuant to Section 7.14) and (y) in the case
of any Incremental Term Loan, the Consolidated Net Leverage Ratio shall not
exceed the Closing Date Consolidated Net Leverage Ratio;

(viii) the representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (or, with respect
to representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or, with respect to representations and warranties modified by a
materiality or Material Adverse Effect standard, in all respects) as of such
earlier date, and except that for purposes of this clause (a)(viii), the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively;

(ix) except as provided above, all other terms and conditions applicable to any
Incremental Term Loans, to the extent not consistent with the terms and
conditions applicable to the Initial Term Loans, shall be reasonably
satisfactory to the Administrative Agent, the applicable Lenders providing such
Incremental Term Loan and the Borrower (it being understood that if any terms
taken as a whole are adverse to the interests of the existing Lenders, as
reasonably determined by the Administrative Agent, then that shall constitute a
reasonable basis for the Administrative Agent not to be satisfied with such
terms); and

(x) each Incremental Increase shall constitute Obligations hereunder and shall
be guaranteed and secured pursuant to the Guarantee and Collateral Agreement and
the other Collateral Documents on a pari passu basis with the other Obligations
hereunder.

(b) Process for Increase. Incremental Increases may be (but shall not be
required to be) provided by any existing Lender, in each case on terms permitted
in this Section 2.14 and otherwise on terms reasonably acceptable to the
Borrower and the Administrative Agent, or by any other Person that qualifies as
an Eligible Assignee (each such other Person, an “Additional Lender”) pursuant
to a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent; provided that (i) the Administrative Agent shall have
consented (in each case, such consent not to be unreasonably withheld, delayed
or conditioned) to each proposed Additional Lender providing such Incremental
Increase to the extent the Administrative Agent would be required to consent to
an assignment to such Additional Lender pursuant to Section 10.06(b)(iii) and
(ii) in the case of any Revolving Credit Increase, the L/C Issuer and the Swing
Line Lender shall have consented (in each case, such consent not to be
unreasonably withheld, delayed or conditioned) to each such Lender or proposed
Additional Lender providing such Revolving Credit Increase if such consent by
the L/C Issuer or the Swing Line Lender, as

 

-72-



--------------------------------------------------------------------------------

the case may be, would be required under Section 10.06(b)(iii) for an assignment
of Revolving Credit Loans or Revolving Credit Commitments to such Lender or
proposed Additional Lender; provided further that the Borrower shall not be
required to offer or accept commitments from existing Lenders for any
Incremental Increase. No Lender shall have any obligation to increase its
Revolving Credit Commitment, increase its Term Commitment or Term Loans or
participate in any Incremental Term Loan, as the case may be, and no consent of
any Lender, other than the Lenders agreeing to provide any portion of an
Incremental Increase, shall be required to effectuate such Incremental Increase.

(c) Effective Date and Allocations. The Administrative Agent and the Borrower
shall determine the effective date of any Incremental Increase (the “Increase
Effective Date”), which shall be a date not less than 10 Business Days after the
date on which such notice is delivered to the Administrative Agent. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such Incremental Increase and the Increase Effective Date.

(d) Conditions to Effectiveness of Increase.

(i) As a condition precedent to each Incremental Increase, the Borrower shall
deliver to the Administrative Agent a certificate of the Borrower and, if
reasonably determined by the Administrative Agent to be necessary or desirable
under applicable Laws with respect to the Guarantee and Collateral Agreement of
a Guarantor, of each such Guarantor, dated as of the Increase Effective Date,
signed by a Responsible Officer of the Borrower or Guarantor and (A) certifying
and attaching the resolutions adopted by the Borrower or Guarantor approving or
consenting to such Incremental Increase (which, with respect to any such Loan
Party, may, if applicable, be the resolutions entered into by such Loan Party in
connection with the incurrence of the Obligations on the Closing Date) and
(B) certifying that (1) both before and immediately after giving effect to such
Incremental Increase, as of the Increase Effective Date no Default or Event of
Default shall exist and be continuing, (2) immediately after giving effect to
such Incremental Increase, as of the Increase Effective Date, the Borrower shall
be in pro forma compliance (after giving effect to the incurrence of such
Incremental Increase and the use of proceeds thereof, but disregarding any cash
constituting proceeds of such Incremental Increase solely for purposes of
determining the Consolidated Net Leverage Ratio in connection with clause
(a)(vii) above (assuming, in the case of a Revolving Credit Increase, that such
new Revolving Credit Commitments are fully drawn)) with (x) in the case of a
Revolving Credit Increase, the financial covenant contained in Section 7.14
(regardless of whether or not compliance with such ratio was in fact required as
of the end of such fiscal quarter pursuant to Section 7.14) and (y) in the case
of any Incremental Term Loan, the Consolidated Net Leverage Ratio shall not
exceed the Closing Date Consolidated Net Leverage Ratio and (3) the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith, are
true and correct in all material respects (or, with respect to representations
and warranties modified by a materiality or Material Adverse Effect standard, in
all respects) on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects (or, with
respect to representations and

 

-73-



--------------------------------------------------------------------------------

warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this clause
(i)(B)(3), the representations and warranties contained in Sections 5.05(a) and
(b) shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively. In addition, as a condition precedent to
each Incremental Increase, the Borrower shall deliver or cause to be delivered
such other officer’s certificates, Organization Documents and legal opinions of
the type delivered on the Closing Date as are reasonably requested by, and in
form and substance reasonably satisfactory to, the Administrative Agent.

(ii) Each Revolving Credit Increase shall have the same terms as the outstanding
Revolving Credit Loans and be part of the existing Revolving Credit Facility
hereunder. Upon each Revolving Credit Increase (x) each Revolving Credit Lender
having a Revolving Credit Commitment immediately prior to such increase will
automatically and without further act be deemed to have assigned to each
Revolving Credit Lender providing a portion of the Revolving Credit Increase
(each, a “Revolving Credit Increase Lender”) in respect of such increase, and
each such Revolving Credit Increase Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Credit
Lender’s participations hereunder in outstanding Letters of Credit and Swing
Line Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
(1) participations hereunder in Letters of Credit and (2) participations
hereunder in Swing Line Loans, will, in each case, equal each Revolving Credit
Lender’s Applicable Revolving Credit Percentages (after giving effect to such
increase in the Revolving Credit Facility) and (y) if, on the date of such
increase there are any Revolving Credit Loans outstanding, the Revolving Credit
Lenders shall make such payments among themselves as the Administrative Agent
may reasonably request to the extent necessary to keep the outstanding Revolving
Credit Loans ratable with any revised Applicable Revolving Credit Percentages
arising from such Revolving Credit Increase, and the Borrower shall pay to the
applicable Lenders any amounts required to be paid pursuant to Section 3.05 in
connection with such payments among the Revolving Credit Lenders as if such
payments were effected by prepayments of Revolving Credit Loans.

(iii) To the extent that any Incremental Increase shall take the form of an
Incremental Term Loan, this Agreement may be amended to the extent necessary
(without the need to obtain the consent of any Lender or any L/C Issuer other
than the Lenders providing such Incremental Term Loans), in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, to include
such terms as are customary for a term loan commitment, including mandatory
prepayments, assignments and voting provisions; provided that (i) if any terms
taken as a whole are adverse to the material interests of the existing Lenders,
as reasonably determined by the Administrative Agent, then that shall constitute
a reasonable basis for the Administrative Agent not to be satisfied with such
terms or amendment and (ii) no such terms or amendment shall contravene any of
the terms of the then existing Loan Documents. On any Increase Effective Date on
which any Incremental Increase in the form of an Incremental Term Loan is
effective, subject to the satisfaction of the terms and conditions in this
Section 2.14, each Lender of such Incremental Term Loan shall make an amount
equal to its commitment to such Incremental Term Loan available to the Borrower,
in a manner consistent with Borrowings hereunder.

(iv) As a condition precedent to each Incremental Increase, all fees and
expenses relating to each Incremental Increase, to the extent due and payable,
shall have been paid in full.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

 

-74-



--------------------------------------------------------------------------------

2.15 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Laws:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and in the definition of “Required
Lender”.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of

 

-75-



--------------------------------------------------------------------------------

competent jurisdiction; provided that if such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, such payment shall
be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each L/C Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender and (z) not be required to pay the
remaining amount of any such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Administrative Agent at
such time, the Borrower shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit

 

-76-



--------------------------------------------------------------------------------

Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Laws, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

2.16 Cash Collateral.

(a) Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 8.02(c) or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases), following
any request by the Administrative Agent or an L/C Issuer, provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the

 

-77-



--------------------------------------------------------------------------------

drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency.
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at KeyBank. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.15 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

-78-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Law (as determined in the good faith discretion of the Administrative
Agent) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions and withholdings applicable to additional sums payable
under this Section 3.01) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.

(iii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions and withholdings applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable Laws, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications. (i) The Borrower shall, and does hereby, indemnify
each Recipient, and shall make payment in respect thereof within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any penalties,

 

-79-



--------------------------------------------------------------------------------

interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent, or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error. The Borrower shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or an L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(y) the Administrative Agent and the Borrower, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or the Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of

 

-80-



--------------------------------------------------------------------------------

withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank”

 

-81-



--------------------------------------------------------------------------------

within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal with-holding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

-82-



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or an L/C Issuer, any refund of Taxes withheld or deducted from funds
paid for the account of such Lender or such L/C Issuer, as the case may be. If
any Recipient determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Borrower, upon the request of the Recipient, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to the Borrower pursuant
to this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Borrower or
any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in

 

-83-



--------------------------------------------------------------------------------

each case until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a) (i) above, “Impacted Loans”), or (b) the Administrative Agent or the
Required Lenders determine that for any reason the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent upon the instruction of the Required Lenders revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) (i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section,
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding

 

-84-



--------------------------------------------------------------------------------

the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or, in the case of
clause (ii) above, any Loan), or of maintaining its obligation to make any such
Loan, or to increase the cost to such Lender or such L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such

 

-85-



--------------------------------------------------------------------------------

Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy or liquidity), then from time to time the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
that the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

-86-



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. Each Lender may fund any
Borrowing through any Lending Office, provided that the exercise of this option
shall not affect the obligation of the Borrower to repay the Borrowing in
accordance with the terms of this Agreement. If any Lender requests compensation
under Section 3.04, or requires the Borrower to pay any Indemnified Taxes or
additional amounts to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then at the request of the
Borrower such Lender or such L/C Issuer shall, as applicable, use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or such L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or such L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or such L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or any L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01, and in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 10.13.

 

-87-



--------------------------------------------------------------------------------

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CLOSING AND BORROWING

4.01 Conditions of Closing and Initial Borrowing. The effectiveness of this
Agreement and the obligation of each Lender and each L/C Issuer to make its
Loans on the Closing Date are subject to satisfaction of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) (A) a Revolving Credit Note executed by the Borrower in favor of each
Revolving Credit Lender requesting a Revolving Credit Note, and (B) a Term Note
executed by the Borrower in favor of each Term Lender requesting a Term Note;

(iii) a security agreement (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.12, in each case
as amended, the “Security Agreement”), duly executed by each Loan Party,
together with:

(A) certificates and instruments representing the Collateral consisting of
Certificated Securities or Instruments (each such term as defined in the UCC)
accompanied by undated stock powers, allonges or instruments of transfer
executed in blank;

(B) proper UCC financing statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Security Agreement, covering the Collateral described in the Security Agreement;

(C) certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Loan Party as debtor and that
are filed in those state and county jurisdictions in which any Loan Party is
organized or maintains its principal place of business and such other searches
that the Administrative Agent deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the Collateral
Documents (other than Liens permitted under Section 7.01);

 

-88-



--------------------------------------------------------------------------------

(D) the Deposit Account Control Agreements and the Securities Account Control
Agreement, in each case as referred to in the Security Agreement and duly
executed by the appropriate parties; and

(E) evidence that all other actions, recordings and filings that the
Administrative Agent may deem necessary or desirable in order to perfect or
protect the Liens created under the Security Agreement has been taken (including
receipt of duly executed payoff letters, UCC-3 termination statements, evidence
and endorsement of insurance policies and landlords’ and bailees’ waiver and
consent agreements);

(iv) a Copyright Security Agreement, Patent Security Agreement and Trademark
Security Agreement (as each such term is defined in Security Agreement and to
the extent applicable) (together with each other intellectual property security
agreement delivered pursuant to Section 6.12, in each case as amended, the
“Intellectual Property Security Agreements” and each, individually, an
“Intellectual Property Security Agreement”), duly executed by each Loan Party,
together with evidence that all action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the
Intellectual Property Security Agreement has been taken;

(v) such resolutions or other action, incumbency certificates and/or other
certificates of Responsible Officers of each Loan Party as the Administrative
Agent may require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that the Borrower and each other Loan Party is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(vii) a favorable opinion of (A) Husch Blackwell LLP, counsel to the Loan
Parties, and (B) appropriate local counsel to the Loan Parties (which counsel
shall be reasonably satisfactory to the Administrative Agent), in each case
addressed to the Administrative Agent, each L/C Issuer and each Lender, as to
such matters concerning the Loan Parties and the Loan Documents as the
Administrative Agent may reasonably request;

(viii) a certificate signed by a Responsible Officer of the Borrower
(A) certifying that (1) each of the representations and warranties contained in
Article V hereof, in each other Loan Document and in any document furnished at
any time under or

 

-89-



--------------------------------------------------------------------------------

in connection herewith or therewith, shall be true and correct in all material
respects (or, if any such representation or warranty is by its terms qualified
by concepts of materiality or reference to Material Adverse Effect, such
representation or warranty shall be true and correct in all respects) on and as
of the Closing Date; provided that, in the case of the Company and its
Subsidiaries, the only such representations and warranties the accuracy of which
shall be a condition to the availability of the Loans on the Closing Date shall
be the Specified Representations; (2) each of the Specified Purchase Agreement
Representations shall be true and correct to the extent provided in, and subject
to, Section 7.02(a) of the Closing Date Acquisition Agreement; and (3) since
May 31, 2015, there shall not have been any Company Material Adverse Effect, nor
shall any event or events have occurred that, individually or in the aggregate,
with or without the lapse of time, would reasonably be expected to result in a
Company Material Adverse Effect and (B) either (1) attaching copies of all
consents, licenses and approvals required in connection with the consummation by
such Loan Party of the Transaction and the execution, delivery and performance
by such Loan Party and the validity against such Loan Party of the Loan
Documents to which it is a party, and such consents, licenses and approvals
shall be in full force and effect, or (2) stating that no such consents,
licenses or approvals are so required;

(ix) unaudited consolidated balance sheets and related consolidated statements
of income and cash flows for the fiscal quarter ended June 30, 2015 and each
fiscal quarter ended after June 30, 2015 and at least 45 days prior to the
Closing Date (if any) of (A) the Borrower and its Subsidiaries, on a
consolidated basis (collectively, the “Borrower Interim Financial Statements”)
and (B) the Company and its Subsidiaries, on a consolidated basis (the “Company
Interim Financial Statements”) and the Audited Financial Statements;

(x) a pro forma consolidated balance sheet as of the last day of the most recent
fiscal quarter ended June 30, 2015 and related pro forma consolidated statements
of income and cash flows of the Borrower and its Subsidiaries as of and for the
most recent four fiscal quarter period ended June 30, 2015, prepared (after
giving effect to the Transactions and the incurrence and repayment of
Indebtedness related thereto) as if all of the Transactions occurring on the
Closing Date had occurred as of the last day of such four-quarter period (in the
case of such balance sheet) or at the beginning of such period (in the case of
such other financial statements), in each case calculated in accordance with
GAAP and Regulation S-X of the Securities Act of 1933 (the “Borrower Pro Forma
Financial Statements”);

(xi) the then most recent five-year forecasts prepared by management of the
Borrower (after giving effect to the Transactions and the incurrence and
repayment of Indebtedness related thereto) of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the first year following the Closing Date
and on an annual basis thereafter;

(xii) a certificate of a Financial Officer of the Borrower attesting (A) to the
Solvency of the Borrower and its Subsidiaries on a consolidated basis (after
giving effect to the Transactions and the incurrence and repayment of
Indebtedness related thereto) and

 

-90-



--------------------------------------------------------------------------------

(B) that the Borrower Pro Forma Financial Statements and forecasts required
under this Section 4.01(a) accurately present the pro forma financial position
of the Borrower and its Subsidiaries in accordance with GAAP and Regulation S-X
of the Securities Act of 1933 (and in any event after giving effect to the
Transactions and the incurrence and repayment of Indebtedness related thereto);

(xiii) evidence (including customary payoff letters) that all Existing
Indebtedness has been, or concurrently with the funding of the Loans will be,
repaid in full, all commitments thereunder have been, or concurrently with the
funding of the Loans will be, terminated, and all Liens securing obligations
thereunder have been, or substantially concurrently with the funding of the
Loans will be, released;

(xiv) if the Borrower selects the Eurodollar Rate for the Borrowing on the
Closing Date, a Funding Indemnity Letter;

(xv) a Committed Loan Notice in accordance with the requirements hereof; and

(xvi) an executed funds flow statement with respect to all Loans to be advanced
on the Closing Date and all other Transactions to occur on the Closing Date.

Notwithstanding anything to the contrary in this clause (a), to the extent that
any security interests in any Collateral or any deliverable related to the
perfection of a security interest in any Collateral (other than (1) grants of
security interests in Collateral subject to the Uniform Commercial Code (and the
equivalent law or statute in the relevant foreign jurisdictions) that may be
perfected by the filing of Uniform Commercial Code financing statements (and the
equivalents thereof in any relevant foreign jurisdiction), (2) the delivery of
stock certificates (or the equivalent thereof) evidencing certificated stock (or
other Equity Interests) that is part of the Collateral and (3) the filing of
Intellectual Property Security Agreements with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable) is not or
cannot be perfected on the Closing Date after the Borrower’s use of commercially
reasonable efforts to do so, the perfection of security interests therein shall
not constitute a condition precedent to the availability of the Loans on the
Closing Date, but shall be required to be completed after the Closing Date
pursuant to Section 6.17.

(b) The Borrower and each of the other Loan Parties shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent or any Lender at least three (3) Business
Days prior to the Closing Date in order to comply with requirements of the
PATRIOT Act, applicable “know your customer” and anti-money laundering rules and
regulations;

(c) The Borrower shall have paid (i) all fees required to be paid to the
Administrative Agent and the Arrangers on or before the Closing Date (including,
without limitation, all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent), plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements

 

-91-



--------------------------------------------------------------------------------

incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent) and (ii) all fees required to be paid
to the Lenders on or before the Closing Date;

(d) (i) The Related Documents shall each be in full force and effect and the
Arrangers shall have received a true, correct and fully executed copy of each of
the Related Documents (certified by a Responsible Officer of the Borrower to be
true, correct and complete);

(ii) The Closing Date Acquisition shall have been consummated in accordance with
the terms of the Closing Date Acquisition Agreement (without giving effect to
any amendment, modification, consent or waiver (including, without limitation,
any updates to the exhibits, annexes and schedules thereto) that is materially
adverse to the interests of the Lenders (in their capacity as such), either
individually or in the aggregate, without the prior written consent of the
Administrative Agent and the Lenders) and in compliance with applicable Laws and
regulatory and required third party approvals;

(e) Each of the representations and warranties contained in Article V hereof, in
each other Loan Document and in any other document furnished at any time under
or in connection herewith or therewith, shall be true and correct in all
material respects (or, if any such representation or warranty is by its terms
qualified by concepts of materiality or reference to Material Adverse Effect,
such representation or warranty shall be true and correct in all respects);
provided that, in the case of the Company and its Subsidiaries, the only such
representations and warranties the accuracy of which shall be a condition to the
availability of the Loans on the Closing Date shall be the Specified
Representations;

(f) Each of the Specified Closing Date Acquisition Agreement Representations
shall be true and correct;

(g) Since May 31, 2015, there shall not have been any Company Material Adverse
Effect, nor shall any event or events have occurred that, individually or in the
aggregate, with or without the lapse of time, would reasonably be expected to
result in a Company Material Adverse Effect; and

(h) A detailed calculation, in form satisfactory to the Administrative Agent, of
the Consolidated Net Leverage Ratio and Consolidated Secured Leverage Ratio, in
each case, on a Pro Forma Basis after giving effect to the Transactions.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

-92-



--------------------------------------------------------------------------------

4.02 Conditions to All Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) Except with respect to Credit Extensions on the Closing Date, the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, with respect to
representations and warranties modified by a materiality or Material Adverse
Effect standard, in all respects) on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (or, with respect to representations and
warranties modified by a materiality or Material Adverse Effect standard, in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in clauses (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuers or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, the L/C
Issuers and the Lenders that:

5.01 Corporate Existence; Subsidiaries; Foreign Qualification. Each Loan Party
and each of its Subsidiaries is duly incorporated or organized (as the case may
be), validly existing and in good standing (or comparable concept in the
applicable jurisdiction) under the laws of its state or jurisdiction of
incorporation or organization, and is duly qualified and authorized to do
business and is in good standing (or comparable concept in the applicable
jurisdiction) as a foreign entity in the jurisdictions set forth opposite its
name on Schedule 5.01 hereto, which are all of the states or jurisdictions where
the character of its property or its business activities makes such
qualification necessary, except where a failure to so qualify, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. Each Foreign Subsidiary is validly existing under the
laws of its jurisdiction of organization. Schedule 5.01 hereto sets forth, as of
the Closing Date, each Subsidiary of each Loan Party (and whether such
Subsidiary is an Inactive Subsidiary, Immaterial Subsidiary, Foreign Subsidiary
or Loan Party),

 

-93-



--------------------------------------------------------------------------------

its state (or jurisdiction) of formation, its registered office or similar
concept if a foreign organization, its relationship to such Loan Party,
including the percentage of each class of stock or other Equity Interest owned,
directly or indirectly, by a Loan Party, each Person that owns the stock or
other Equity Interest of each Loan Party, the location of its chief executive
office and its principal place of business. The Borrower, directly or
indirectly, owns all of the Equity Interests of each of its Subsidiaries
(excluding directors’ qualifying shares and, in the case of Foreign
Subsidiaries, other nominal amounts of shares held by a Person other than a Loan
Party).

5.02 Corporate Authority. Each Loan Party has the right and power and is duly
authorized and empowered to enter into, execute and deliver the Loan Documents
to which it is a party and to perform and observe the provisions of the Loan
Documents. Each Loan Party has duly executed and delivered the Loan Documents to
which it is a party. The Loan Documents to which each Loan Party is a party have
been duly authorized and approved by Loan Party’s board of directors or other
governing body, as applicable, and are the valid and binding obligations of such
Loan Party, enforceable against such Loan Party in accordance with their
respective terms. The execution, delivery and performance of the Loan Documents
do not conflict with, result in a breach in any of the provisions of, constitute
a default under, or result in the creation of a Lien (other than Liens permitted
under Section 7.01 hereof) upon any assets or property of any Loan Party under
the provisions of, (a) such Loan Party’s Organization Documents, (b) the New
Notes Documents, (c) any material agreement to which any Loan Party is a party,
(d) any order, injunction, writ or decree of any Governmental Authority or
(e) any Law, except with respect to any conflict, breach, default or violation
referred to in clauses (d) and (e) above, solely to the extent that such
conflicts, breaches, defaults or violations, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect

5.03 Governmental Authorization; Other Consents. Each Loan Party and each of
their Subsidiaries:

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so, either individually or in
the aggregate, would not have a Material Adverse Effect;

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance, either
individually or in the aggregate, would not have a Material Adverse Effect;

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that, either individually or in the aggregate, would not
have a Material Adverse Effect; and

(d) is in material compliance with all applicable Bank Secrecy Act (“BSA”) and
anti-money laundering laws and regulations.

 

-94-



--------------------------------------------------------------------------------

5.04 Litigation and Administrative Proceedings. Except as disclosed on Schedule
5.04 hereto, there are (a) no lawsuits, actions, investigations, examinations or
other proceedings pending or threatened against any Loan Party or any of their
Subsidiaries, or in respect of which any Loan Party or any of their Subsidiaries
may have any liability, in any court or before or by any Governmental Authority,
arbitration board or other tribunal, (b) no orders, writs, injunctions,
judgments, or decrees of any court or Governmental Authority to which any Loan
Party or any of their Subsidiaries is a party or by which the property or assets
of any Loan Party or any of their Subsidiaries are bound, and (c) no grievances,
disputes, or controversies outstanding with any union or other organization of
the employees of any Loan Party or any of their Subsidiaries, or threats of work
stoppage, strike, or pending demands for collective bargaining, that, as to
(a) through (c) above, if violated or determined adversely, either individually
or in the aggregate, would have a Material Adverse Effect.

5.05 Title to Assets. Each Loan Party and each of their Subsidiaries has good
title to and ownership of all material property it purports to own, which
property is free and clear of all Liens, except those permitted under
Section 7.01 hereof. As of the Closing Date, the Loan Parties and their
Subsidiaries own the real property listed on Schedule 5.05 hereto.

5.06 Liens and Security Interests. On and after the Closing Date, except for
Liens permitted pursuant to Section 7.01 hereof, (a) there is and will be no
financing statements or similar notice of Lien outstanding covering any personal
property of any Loan Party or any Subsidiary thereof; (b) there is and will be
no mortgage or deed or hypothec outstanding covering any real property of any
Loan Party or any Subsidiary thereof; and (c) no real or personal property of
any Loan Party or any Subsidiary thereof is subject to any Lien of any kind. The
Administrative Agent has a valid and enforceable and, subject to the last
paragraph of Section 4.01(a) perfected first-priority Lien on the Collateral
(subject to the priority of any Liens permitted under Section 7.01). No Loan
Party or any Subsidiary thereof has entered into any contract or agreement
(other than a contract or agreement entered into in connection with the purchase
or lease of fixed assets that prohibits Liens on such fixed assets) that exists
on or after the Closing Date that would prohibit the Administrative Agent or the
Lenders from acquiring a Lien on, or a collateral assignment of, any of the
property or assets of any Loan Party or any Subsidiary thereof.

5.07 Tax Returns. All federal, state, provincial and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Loan Party and each of their Subsidiaries have
been filed and all taxes, assessments, fees and other governmental charges that
are due and payable have been paid, except as otherwise permitted herein. The
provision for taxes on the books of each Loan Party and each Subsidiary thereof
is adequate for all years not closed by applicable statutes and for the current
fiscal year.

5.08 Environmental Laws. Except where non-compliance, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
each Loan Party and each Subsidiary is in compliance with all applicable
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Loan Party or any Subsidiary thereof owns or
operates, or has owned or operated, a facility or site, arranges or has arranged
for disposal or treatment of hazardous substances, solid waste or other wastes,
accepts or has accepted for transport any hazardous substances, solid waste or
other wastes or holds or has held

 

-95-



--------------------------------------------------------------------------------

any interest in real property or otherwise. No material litigation or proceeding
arising under, relating to or in connection with any Environmental Law or
Environmental Permit is pending or, to the knowledge of each Loan Party and each
Subsidiary thereof, threatened, against any Loan Party or any Subsidiary
thereof, any real property in which any Loan Party or any Subsidiary thereof
holds or has held an interest or any past or present operation of any Loan Party
or any Subsidiary thereof. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or has occurred
(other than those that are currently being remediated in accordance with
Environmental Laws), on, under or to any real property in which any Loan Party
or any Subsidiary thereof holds any interest or performs any of its operations,
in material violation of or which result in material liability under any
Environmental Law. As used in this Section 5.08, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity, action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise.

5.09 Locations. As of the Closing Date, the Loan Parties have places of business
or maintain their accounts, inventory and equipment at the locations (including
third party locations) set forth on Schedule 5.09 hereto, and each Loan Party’s
chief executive office is set forth on Schedule 5.09 hereto. Schedule 5.09
hereto further specifies whether each location, as of the Closing Date, (a) is
owned by the Loan Parties, or (b) is leased by a Loan Party from a third party,
and, if leased by a Loan Party from a third party, if a landlord’s waiver has
been requested. As of the Closing Date, Schedule 5.09 hereto correctly
identifies the name and address of each third party location where a material
portion of the assets of the Loan Parties are located.

5.10 Continued Business. There exists no actual, pending, or, to each Loan
Party’s and each of their Subsidiaries’ knowledge, any threatened termination,
cancellation or limitation of, or any modification or change in the business
relationship of any Loan Party or any Subsidiary thereof and any customer or
supplier, or any group of customers or suppliers, whose purchases or supplies,
individually or in the aggregate, are material to the business of any Loan Party
or any Subsidiary, and there exists no present condition or state of facts or
circumstances that would prevent a Loan Party or a Subsidiary from conducting
such business or the transactions contemplated by this Agreement in
substantially the same manner in which it was previously conducted.

5.11 Employee Benefits Plans.

(a) US Employee Benefit Plans. Schedule 5.11 hereto identifies each Plan as of
the Closing Date. No ERISA Event has occurred or is expected to occur with
respect to a Plan. Full payment has been made of all amounts that the Borrower
and each ERISA Affiliate is required, under applicable Laws or under the
governing documents, to have paid as a contribution to or a benefit under each
Plan. The liability of the Borrower and each ERISA Affiliate with respect to
each Plan has been fully funded based upon reasonable and proper actuarial
assumptions, has been fully insured, or has been fully reserved for on its
financial statements. No changes have occurred or are expected to occur that
would cause a material increase in the cost of providing benefits under any
Plan. With respect to each Plan that is intended to be qualified under Code
Section 401(a), (a) the Plan and any associated trust operationally comply with
the applicable requirements of Code Section 401(a); (b) the Plan and any
associated trust have been amended to

 

-96-



--------------------------------------------------------------------------------

comply with all such requirements as currently in effect, other than those
requirements for which a retroactive amendment can be made within the “remedial
amendment period” available under Code Section 401(b) (as extended under
Treasury Regulations and other Treasury pronouncements upon which taxpayers may
rely); (c) the Plan and any associated trust have received a favorable
determination letter or opinion letter from the IRS stating that the Plan
qualifies under Code Section 401(a), that the associated trust qualifies under
Code Section 501(a) and, if applicable, that any cash or deferred arrangement
under the Plan qualifies under Code Section 401(k), unless the Plan was first
adopted at a time for which the above-described “remedial amendment period” has
not yet expired; (d) the Plan currently satisfies the requirements of Code
Section 410(b), subject to any retroactive amendment that may be made within the
above-described “remedial amendment period”; and (e) no contribution made to the
Plan is subject to an excise tax under Code Section 4972. With respect to any
Pension Plan, the “accumulated benefit obligation” of the Borrower or any ERISA
Affiliate with respect to the Pension Plan (as determined in accordance with
Statement of Accounting Standards No. 87, “Employers’ Accounting for Pensions”)
does not exceed the fair market value of Pension Plan assets. Neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA. Except as could not
reasonably be expected to result in a Material Adverse Effect, (i) each Plan is
in compliance with applicable provisions of ERISA, the Code, and other
applicable Laws, (ii) there are no pending or, to the best knowledge of the
Borrower, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan and (iii) there has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan.

(b) Foreign Pension Plan and Benefit Plans. As of the Closing Date, Schedule
5.11 hereto lists all Foreign Benefit Plans and Foreign Pension Plans currently
maintained or contributed to by a Loan Party, any Subsidiary thereof or any
Foreign Subsidiaries. The Foreign Pension Plans are duly registered under all
applicable Laws which require registration and are approved for tax purposes by
the relevant tax authorities in the jurisdiction in which such Foreign Pension
Plans are registered. Each Loan Party, Subsidiary thereof and any appropriate
Foreign Subsidiaries have complied with and performed all of its obligations
under and in respect of the Foreign Pension Plans and Foreign Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations)
except to the extent as, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Foreign Pension Plan or Foreign Benefit Plan have been paid in a
timely fashion in accordance with the terms thereof, any funding agreement and
all applicable laws except to the extent the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. There are no outstanding actions or suits concerning
the assets of the Foreign Pension Plans or the Foreign Benefit Plans. Each of
the Foreign Pension Plans is fully funded on an ongoing basis (using actuarial
methods and assumptions as of the date of the valuations last filed with the
applicable Governmental Authorities and that are consistent with generally
accepted actuarial principles).

5.12 Consents or Approvals. No consent, approval or authorization of, or filing,
registration or qualification with, any Governmental Authority or any other
Person is required to be obtained or completed by any Loan Party in connection
with the execution, delivery or performance of any of the Loan Documents, that
has not already been obtained or completed.

 

-97-



--------------------------------------------------------------------------------

5.13 Solvency. The Borrower has received consideration that is the reasonable
equivalent value of the obligations and liabilities that the Borrower has
incurred to Administrative Agent and the Lenders. Each Loan Party is,
individually and collectively with its Subsidiaries on a consolidated basis,
Solvent.

5.14 Financial Statements; No Material Adverse Effect. The Audited Financial
Statements, the Borrower Interim Financial Statements and the Company Interim
Financial Statements, furnished to the Administrative Agent and the Lenders, are
true and complete, have been prepared in accordance with GAAP, and fairly
present the financial condition of the Borrower and its Subsidiaries and the
Company and its Subsidiaries, as applicable, as of the dates of such financial
statements and the results of their operations for the periods then ending.
Since the dates of such Borrower Interim Financial Statements, there has been no
material adverse change in the Borrower’s or any of its Subsidiary’s financial
condition, properties or business or any change in any Borrower’s or any of its
Subsidiary’s accounting procedures. Since the dates of such Company Interim
Financial Statements, there has been no material adverse change in the Company’s
or any of its Subsidiary’s financial condition, properties or business or any
change in any Company’s or any of its Subsidiary’s accounting procedures. Since
December 31, 2014, there has been no event or circumstance either individually
or in the aggregate that has had or would reasonably be expected to have a
Material Adverse Effect.

5.15 Regulations. No Loan Party or Subsidiary thereof is engaged principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any “margin stock” (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System of the
United States). Neither the granting of the Loans (or any conversion thereof)
nor the use of the proceeds of the Loans will violate, or be inconsistent with,
the provisions of Regulation T, U or X or any other Regulation of such Board of
Governors. Following the application of the proceeds of the Loans, not more than
25% of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a consolidated basis) subject to the provisions of
Section 7.01, Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or Affiliate of a
Lender relating to Indebtedness within the scope of Section 8.01(e) will be
margin stock.

5.16 Material Agreements. Except as disclosed on Schedule 5.16 hereto, as of the
Closing Date, no Loan Party or Subsidiary thereof is a party to any (a) debt
instrument (excluding the Loan Documents and the New Notes Documents); (b) lease
(capital, operating or otherwise), whether as lessee or lessor thereunder;
(c) contract, commitment, agreement, or other arrangement involving the purchase
or sale of any inventory by it, or the license of any right to or by it;
(d) contract, commitment, agreement, or other arrangement with any of its
“Affiliates” (as such term is defined in the Securities Exchange Act of 1934, as
amended) other than a Loan Party or a Subsidiary thereof; (e) management or
employment contract or contract for personal services with any of its Affiliates
that is not otherwise terminable at will or on less than ninety (90) days’
notice without liability; (f) collective bargaining agreement; or (g) other
contract, agreement, understanding, or arrangement with a third party; that, as
to subsections (a) through (g), above, if violated, breached, or terminated for
any reason, either individually or in the aggregate, would have or would be
reasonably expected to have a Material Adverse Effect.

 

-98-



--------------------------------------------------------------------------------

5.17 Intellectual Property. Each Loan Party and each Subsidiary thereof owns, or
has the right to use, all of the material patents, patent applications,
industrial designs, designs, trademarks, service marks, copyrights, trade
secrets, software and rights with respect to the foregoing necessary for the
conduct of its business without any known conflict with the rights of others.
Schedule 5.17 hereto sets forth all patents, trademarks, registered copyrights,
service marks, and material license agreements owned by each Loan Party or
Subsidiary or to which a Loan Party or Subsidiary is a party.

5.18 Insurance. Each Loan Party and each Subsidiary thereof maintains with
financially sound and reputable insurers (or is self-insured) insurance with
coverage and limits as required by Law and as is customary with Persons engaged
in the same businesses as the Loan Parties and their Subsidiaries. Schedule 5.18
hereto sets forth all insurance carried by the Loan Parties and their
Subsidiaries on the Closing Date, setting forth in detail the amount and type of
such insurance.

5.19 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any Subsidiary thereof are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance), condemnation or eminent domain proceeding that, either individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

5.20 Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five years.

5.21 OFAC; Anti-Money Laundering; FCPA.

(a) No Loan Party, nor any of their Subsidiaries, nor, to the knowledge of any
Loan Party, any Related Party, (i) is currently the subject of any Sanctions,
(ii) is located, organized or residing in any Designated Jurisdiction or
(iii) is or has been (within the previous five (5) years) engaged in any
transaction with any Person who is now or was then the subject of Sanctions or
who is located, organized or residing in any Designated Jurisdiction. No Loan or
Letter of Credit, nor the proceeds from any Loan or Letter of Credit, has been
used, directly or indirectly, to lend, contribute, provide or has otherwise made
available to fund any activity or business in any Designated Jurisdiction or to
fund any activity or business of any Person located, organized or residing in
any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, the Arrangers, the Administrative Agent, any L/C Issuer or the Swing
Line Lender) of Sanctions.

(b) To the Borrower’s knowledge after making due inquiry, no Loan Party or
Subsidiary (i) is under investigation by any Governmental Authority for, or has
been charged with, or convicted of, money laundering or terrorist-related
activities under any applicable Laws,

 

-99-



--------------------------------------------------------------------------------

including, without limitation, the PATRIOT Act (collectively, “AML / Terrorist
Laws”), (ii) has been assessed civil penalties under any AML / Terrorist Laws or
(iii) has had any of its funds seized or forfeited in an action under any AML /
Terrorist Laws. Each Loan Party has taken reasonable measures appropriate to the
circumstances (in any event as required by applicable Laws) to seek to ensure
that such Loan Party and each of its Subsidiaries is in compliance with all AML
/ Terrorist Laws applicable to it.

(c) None of the Borrower or any of its Subsidiaries (or, to the knowledge of the
Borrower, any director, officer, agent, employee, Affiliate of, or other person
associated with or acting on behalf of the Borrower or any of their respective
Subsidiaries) has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

5.22 Certain Treasury Regulation Matters. The Borrower does not intend to treat
the Loans and related transactions as being a “reportable” transaction (within
the meaning of Treasury Regulation 1.6011-4). The Borrower acknowledges that the
Administrative Agent and one or more of the Lenders may treat its Loans as part
of a transaction that is subject to Treasury Regulation Section 301.6112-1 to
the extent that the Borrower’s application of the proceeds of the Loans requires
the same and the Administrative Agent and such Lender or Lenders, as applicable,
may, in connection therewith, maintain such lists and other records as they may
determine is required by such Treasury Regulation.

5.23 Deposit Accounts; Securities Accounts. Schedule 5.23 hereto lists all banks
and other financial institutions at which any Loan Party maintains deposit,
securities or other accounts as of the Closing Date, and Schedule 5.23 hereto
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor.

5.24 Accurate and Complete Statements. No report, financial statement,
certificate or other information furnished by or on behalf of any Loan Party or
any Subsidiary to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished), when taken as a whole, contains any material
misstatement of a material fact or omits to state any material fact necessary to
make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided
that (a) no representation is made with respect to general economic or industry
information and (b) with respect to projected and pro forma financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions reasonably believed by the Borrower to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.

5.25 [Reserved].

 

-100-



--------------------------------------------------------------------------------

5.26 Investment Company. No Loan Party or Subsidiary thereof is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

5.27 Defaults. No Default exists hereunder, nor will any begin to exist
immediately after the execution and delivery hereof.

5.28 Senior Debt Status. The Obligations (a) rank at least pari passu in right
of payment with all material senior Indebtedness of Borrower and its
Subsidiaries and (b) are designated as “Senior Indebtedness”, “Designated Senior
Debt” or such similar term under all instruments and documents relating to all
Subordinated Indebtedness and all senior unsecured Indebtedness of such Person.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not then due) or any Letter of Credit shall remain
outstanding, the Borrower shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:

(a) within ninety-five (95) days after the end of each fiscal year of the
Borrower (commencing with the fiscal year ending December 31, 2015), an annual
audit report of the Borrower and its Subsidiaries for that year prepared on a
consolidated basis, in accordance with GAAP, and certified by an unqualified
opinion of an independent public accountant satisfactory to the Administrative
Agent, which report shall include balance sheets and statements of income
(loss), stockholders’ equity and cash-flow for that period;

(b) within fifty (50) days after the end of each of the first three fiscal
quarter periods of each fiscal year of the Borrower (commencing with the fiscal
quarter ending September 30, 2015), balance sheets of the Borrower and its
Subsidiaries as of the end of such period and statements of income (loss),
stockholders’ equity and cash flow for the quarter and fiscal year to date
periods, setting forth in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all prepared on a consolidated basis, in accordance with
GAAP, and certified by a Responsible Officer of the Borrower; and

(c) within forty-five (45) days after the end of each fiscal year of the
Borrower, an annual business plan and budget of the Borrower and its
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, of consolidated balance sheets and statements of income or
operations and cash flows of the Borrower and its Subsidiaries on a quarterly
basis for the immediately following fiscal year (including the fiscal year in
which the Maturity Date occurs).

 

-101-



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a) (commencing with the delivery of the financial statements for
the fiscal year ended December 31, 2015), a certificate of its independent
certified public accountants certifying such financial statements;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2015), a duly completed
Compliance Certificate signed by a Financial Officer of the Borrower (which
delivery may, unless the Administrative Agent, or a Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes), which
Compliance Certificate shall (x) provide that no Default exists or, if a Default
exists, specifying the nature and extent thereof and (y) set forth (i) any
change in the identity of any of the Immaterial Subsidiaries or Inactive
Subsidiaries during such period and (ii) a detailed calculation of the
Consolidated Leverage Ratio, the Consolidated Net Leverage Ratio, the
Consolidated Secured Leverage Ratio and the amount available for Investments and
Restricted Payments under Sections 7.03(a)(xiv) and 7.06(d), in each case as of
the last day of such period, and solely with respect to the delivery
concurrently with the financial statements referred to in Section 6.01(a), a
calculation of Excess Cash Flow for such fiscal year);

(c) promptly after the same are available, copies of any detailed audit reports
or management letters submitted to the board of directors (or the audit
committee of the board of directors) of the Borrower by independent accountants
in connection with any audit of the Borrower or any Subsidiary;

(d) promptly after the same are available, copies of all notices, reports,
definitive proxy or other statements and other documents (other than any routine
ministerial notices, reports or other documents) sent by the Borrower to its
shareholders, to the holders of any of its debentures or bonds or the trustee of
any indenture securing the same or pursuant to which they are issued, or sent by
the Borrower (in final form) to any securities exchange or over the counter
authority or system, or to the SEC or any similar federal agency having
regulatory jurisdiction over the issuance of the Borrower’s securities,
including, without limitation, a transcript and summary (in form and substance
satisfactory to the Administrative Agent) of any earnings calls or similar calls
with respect to the Borrower;

(e) promptly after the furnishing thereof, copies of any statement or report
(other than any routine ministerial statements or reports) furnished to any
holder of debt securities, including, without limitation, any holders of
Indebtedness governed by any Material

 

-102-



--------------------------------------------------------------------------------

Indebtedness Agreement, of any Loan Party or of any of its Subsidiaries pursuant
to the terms of any indenture, loan or credit or similar agreement and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;

(f) within 30 days of the written request of the Administrative Agent, a report
summarizing the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries and containing such additional
information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other material inquiry by such agency regarding financial or other operational
results of any Loan Party or any Subsidiary thereof;

(h) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Related Document, any New Notes Document or any
Material Indebtedness Agreement and, from time to time upon request by the
Administrative Agent, such information and reports regarding any Related
Document, any New Notes Document or any Material Indebtedness Agreement as the
Administrative Agent may reasonably request;

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries under or with any Environmental Law or Environmental Permit that
would (i) either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect or (ii) cause any property described in the
Mortgages to be subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law (other than Liens permitted pursuant
to Section 7.01);

(j) as soon as available, but in any event within 30 days after the end of each
fiscal year of the Borrower, (i) a report supplementing Schedules 5.05 and
Section 5.09, including an identification of all owned and leased real property
disposed of by any Loan Party or any Subsidiary thereof during such fiscal year,
a list and description (including the street address, county or other relevant
jurisdiction, state, record owner, book value thereof and, in the case of leases
of property, lessor, lessee, expiration date and annual rental cost thereof) of
all real property acquired or leased during such fiscal year and a description
of such other changes in the information included in such Schedules as may be
necessary for such Schedules to be accurate and complete and (ii) a report
supplementing Schedules 5.01 and 5.17 containing a description of all changes in
the information included in such Schedules as may be necessary for such
Schedules to be accurate and complete, each such report to be signed by a
Responsible Officer of the Borrower and to be in a form reasonably satisfactory
to the Administrative Agent;

(k) promptly after any Loan Party or any Subsidiary thereof obtains knowledge
that any Loan Party or any Subsidiary thereof or any Person which owns, directly
or indirectly, any Equity Interest of any Loan Party or any Subsidiary thereof,
or any other holder at any time of

 

-103-



--------------------------------------------------------------------------------

any direct or indirect equitable, legal or beneficial interest therein is in
violation or breach of any of Sections 6.08(b) or 7.10, such Loan Party or
Subsidiary will deliver reasonably prompt notice to the Administrative Agent and
the Lenders of such violation. Upon the request of any Lender, such Loan Party
or Subsidiary, as applicable, will provide any information such Lender believes
is reasonably necessary to be delivered to comply with the PATRIOT Act;

(l) concurrently with the delivery thereof to the New Notes Trustee or any
holder of the New Notes, any other notices or information provided to the New
Notes Trustee or the holders of the New Notes under the New Notes Documents not
otherwise provided to the Administrative Agent or the Lenders;

(m) within ten days of the written request of the Administrative Agent or any
Lender, such other information about the financial condition, properties and
operations of the Borrower or any of its Subsidiaries as may from time to time
be reasonably requested, which information shall be submitted in form and detail
satisfactory to the Administrative Agent and the Lenders and certified by a
Responsible Officer of the Borrower or such Subsidiary, as case may be, in
question; and

(n) concurrently with the making of an Investment pursuant to
Section 7.03(a)(xiv) or a Restricted Payment pursuant to Section 7.06(d), as the
case may be, a certificate executed by a Financial Officer of the Borrower in
form and substance reasonably satisfactory to the Administrative Agent setting
forth (i) the Cumulative Retained Excess Cash Flow Amount, the cumulative
initial amount of Investments made to date pursuant to Section 7.03(a)(xiv), the
cumulative amount of Restricted Payments made to date pursuant to
Section 7.06(d) and the remaining amount available for Investments and
Restricted Payments under Sections 7.03(a)(xiv) and 7.06(d) and (ii) the
Consolidated Net Leverage Ratio (calculated on a pro forma basis after giving
effect to such Investment or Restricted Payment and any Indebtedness incurred or
repaid in connection therewith).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

-104-



--------------------------------------------------------------------------------

The Borrower hereby acknowledges that (a) the Administrative Agent and/or one or
more of the Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information (for purposes of the United
States Federal and state securities laws) with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear prominently on the first page thereof; (x) by marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.03 Notices. Promptly, after a Responsible Officer of the Borrower or any of
its Subsidiaries has knowledge thereof, notify the Administrative Agent and each
Lender:

(a) whenever a Default may occur hereunder;

(b) of any matter that has resulted, or, either individually or in the
aggregate, would reasonably be expected to result, in a Material Adverse Effect;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv);

 

-105-



--------------------------------------------------------------------------------

(f) of the occurrence of any default or event of default or any event that
requires the Borrower to redeem or otherwise acquire, or to make any offer to
purchase, any New Notes, in each case, under or with respect to the New Notes or
any other New Notes Document); and

(g) of any announcement by Moody’s or S&P of any change or possible change in
any Debt Rating.

Each notice pursuant to Section 6.03 (other than Section 6.03(g)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached. Each notice pursuant to Section 6.03(f) shall describe with
particularity any and all provisions of the New Notes Documents that have been
breached.

6.04 Payment of Taxes and Other Obligations. Pay in full (a) prior in each case
to the date when penalties would attach, all material Taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) in the case of the Borrower
and Domestic Subsidiaries, all of its material wage obligations to its employees
in compliance with the Fair Labor Standards Act (29 U.S.C. §§ 206-207) or any
comparable provisions, and, in the case of the Foreign Subsidiaries, those
obligations under foreign laws with respect to employee source deductions,
obligations and employer obligations to its employees; and (c) except where
failure to pay such obligations, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect, all of its other
obligations calling for the payment of money (except only those so long as and
to the extent that the same shall be contested in good faith and for which
adequate provisions have been established in accordance with GAAP) before such
payment becomes overdue.

6.05 Preservation of Existence, Etc. Other than any Inactive Subsidiary or
Immaterial Subsidiary (a) preserve, renew and maintain in full force and effect
its legal existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so, either individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties. Except where the failure to do so, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, (b) make all
necessary repairs thereto and renewals and replacements thereof and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 

-106-



--------------------------------------------------------------------------------

6.07 Maintenance of Insurance.

(a) Maintain insurance upon its inventory, equipment and other personal and real
property in such form, written by such companies, in such amounts, for such
periods, and against such risks as customarily insured against by Persons
engaged in the same or similar business and as required by applicable Laws and
the Collateral Documents, with provisions for, with respect to Loan Parties,
payment of all losses thereunder to the Administrative Agent and such Loan
Parties as their interests may appear (with lender’s loss payable, mortgagee,
and additional insured endorsements, as appropriate, in favor of the
Administrative Agent). Any such policies of insurance shall provide for no fewer
than thirty (30) days’ prior written notice of cancellation to the
Administrative Agent and the Lenders. The Administrative Agent is hereby
authorized to act as attorney-in-fact for the Loan Parties in (after the
occurrence and during the continuation of an Event of Default) obtaining,
adjusting, settling and canceling such insurance and indorsing any drafts.
Within ten (10) Business Days of the Administrative Agent’s written request, the
Borrower shall furnish to the Administrative Agent such information about the
insurance of the Loan Parties and the Subsidiaries thereof (including, without
limitation, copies of insurance policies of the Loan Parties and the
Subsidiaries) as the Administrative Agent may from time to time reasonably
request, which information shall be prepared in form and detail satisfactory to
the Administrative Agent and certified by a Responsible Officer.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a Special Flood Hazard Area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to applicable flood insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

6.08 Compliance with Laws.

(a) Comply in all material respects with the requirements of all Laws
(including, without limitation, ERISA) and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(b) Conduct its businesses in compliance with applicable Anti-Corruption Laws
and maintain policies and procedures designed to promote and achieve compliance
with such laws.

 

-107-



--------------------------------------------------------------------------------

6.09 Books and Records.

(a) Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.

(b) Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

6.10 Inspection Rights. At any time during normal business hours, allow the
Administrative Agent and the Lenders by or through any of the Administrative
Agent’s officers, agents, employees, attorneys or accountants to (a) examine,
inspect and make extracts from any Loan Party’s or any Subsidiary’s books,
corporate, financial and operating records and other records, including, without
limitation, the tax returns of such Loan Party or such Subsidiary and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants,
(b) arrange for verification of any Loan Party’s or any Subsidiary’s accounts,
under reasonable procedures, directly with account debtors or by other methods,
and (iii) examine and inspect any Loan Party’s or Subsidiary’s properties,
inventory and equipment, wherever located, in each case, at the expense of the
Borrower and upon reasonable advance notice to such Loan Party or Subsidiary;
provided, however, that (i) if an Event of Default does not exist, such
examinations and inspections shall be limited to not more than two times per any
calendar year and (ii) if an Event of Default exists, the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Loans solely for (a) the funding
of the Closing Date Acquisition, (b) the refinancing of Existing Indebtedness,
(c) the payment of fees, commissions and expenses in connection with the
Transactions (including the payment of make whole premiums in connection with
the payment of the Existing Note Purchase Agreement Indebtedness) and (d) to the
extent any portion of the Loans is remaining after giving effect to the items
specified in clauses (a) through (c) of this Section 6.11, working capital and
other general corporate purposes of the Borrower and its Subsidiaries.

6.12 Covenant to Guarantee Obligations and Give Security.

(a) Guaranties and Security Documents. Each Domestic Subsidiary (other than any
Inactive Subsidiary or an Immaterial Subsidiary) created, acquired or held
subsequent to the Closing Date, and each Domestic Subsidiary that at any time
ceases to be an Inactive Subsidiary or an Immaterial Subsidiary (including by
virtue of clause (g) of this Section 6.12), shall within thirty (30) days (or
such longer period as the Administrative Agent shall approve in its sole
discretion) after such creation, acquisition, holding or cessation execute and
deliver to the Administrative Agent, for the benefit of the Lenders, a Guaranty
(or guaranty supplement) and the appropriate Collateral Documents, such
agreements to be in form and substance acceptable to the Administrative Agent,
along with any such other supporting documentation, corporate governance and
authorization documents, and an opinion of counsel as may be deemed necessary or
advisable by the Administrative Agent.

 

-108-



--------------------------------------------------------------------------------

(b) Pledge of Equity Interests. With respect to the creation or acquisition of a
Subsidiary, the appropriate Loan Party shall within thirty (30) days (or such
longer period as the Administrative Agent shall approve in its sole discretion)
after such creation or acquisition execute a Security Agreement (or a Security
Joinder Agreement) and, in connection therewith, pledge all of its Equity
Interests in such Subsidiary to the Administrative Agent as security for the
Obligations; provided that (i) no Foreign Subsidiary shall be required to pledge
any of its Equity Interests in any other Foreign Subsidiary, (ii) the Borrower
or any Domestic Subsidiary shall not be required to pledge more than sixty-five
percent (65%) of the voting Equity Interests of any first-tier Foreign
Subsidiary, and (iii) such pledge shall be legally available and shall not
result in materially adverse tax consequences on such Loan Party. The Borrower
shall deliver to the Administrative Agent the share certificates (or other
evidence of equity) evidencing any of the Equity Interests pledged pursuant to
this Section 6.12(b) if such Equity Interests are certificated or so evidenced.

(c) Perfection or Registration of Interest in Foreign Equity Interests. With
respect to any foreign Equity Interests pledged to the Administrative Agent by
the Borrower or any Domestic Subsidiary, on or after the Closing Date, the
Administrative Agent shall at all times, in the reasonable discretion of the
Administrative Agent or the Required Lenders, have the right to require the
perfection, at Borrowers’ cost, payable upon request therefor (including,
without limitation, any foreign counsel, or foreign notary, filing, registration
or similar, fees, costs or expenses), of the security interest in such Equity
Interests in the respective foreign jurisdiction.

(d) Pledged Intercompany Notes. With respect to the creation or acquisition by a
Loan Party of a Pledged Intercompany Note, the appropriate Loan Party shall
pledge to the Administrative Agent, as security for the Obligations, such
Pledged Intercompany Note. Such Loan Party shall promptly deliver to the
Administrative Agent such Pledged Intercompany Note and an accompanying allonge.

(e) Collateral Generally. The Borrower shall:

(i) promptly furnish to the Administrative Agent or any Lender upon request
(x) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of the Borrower’s or
any Subsidiary’s accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present account
debtors), and (y) any other writings and information as the Administrative Agent
or such Lender may reasonably request;

(ii) promptly notify the Administrative Agent in writing upon the creation of
any accounts with respect to which the account debtor is the United States or
any other Governmental Authority, or any business that is located in a foreign
country;

(iii) promptly notify the Administrative Agent in writing upon the creation by
any Loan Party of a deposit account or securities account not listed on Schedule
5.23 hereto and, if such deposit account is owned by the Borrower or another
Loan Party and is not an Excluded Account, promptly provide for the execution of
a Deposit Account Control Agreement or Securities Account Control Agreement, as
applicable, with respect thereto, if required by the Administrative Agent or the
Required Lenders;

 

-109-



--------------------------------------------------------------------------------

(iv) promptly notify the Administrative Agent in writing whenever a material
amount of assets of a Loan Party is located at a location of a third party
(other than another Loan Party) that is not listed on Schedule 5.09 hereto and
use commercially reasonable efforts to cause to be executed any bailee’s waiver,
processor’s waiver, consignee’s waiver or similar document or notice that may be
required by the Administrative Agent or the Required Lenders;

(v) promptly notify the Administrative Agent and the Lenders in writing of any
information that the Borrower or any of its Subsidiaries has or may receive with
respect to the Collateral that would reasonably be expected to materially and
adversely affect the value thereof or the rights of the Administrative Agent and
the Lenders with respect thereto;

(vi) promptly deliver to the Administrative Agent, to hold as security for the
Obligations, within ten Business Days after the written request of the
Administrative Agent, all certificated investment property owned by a Loan
Party, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to the Administrative Agent, or in the event such
investment property is in the possession of a securities intermediary or
credited to a securities account (other than an Excluded Account), execute with
the related securities intermediary an investment property control agreement
over such securities account in favor of the Administrative Agent in form and
substance satisfactory to the Administrative Agent;

(vii) promptly provide to the Administrative Agent a list of any patents,
trademarks or copyrights that have been federally registered by the Borrower or
any other Loan Party since the last list so delivered, and provide for the
execution of an appropriate Intellectual Property Security Agreement; and

(viii) upon the reasonable request of the Administrative Agent, promptly take
such action and promptly make, execute, and deliver all such additional and
further items, deeds, assurances, instruments and any other writings as the
Administrative Agent may from time to time deem necessary or appropriate,
including, without limitation, chattel paper, to carry into effect the intention
of this Agreement, or so as to completely vest in and ensure to the
Administrative Agent and the Lenders their respective rights hereunder and in or
to the Collateral.

The Borrower hereby authorizes the Administrative Agent to file UCC financing
statements (or similar notice filings applicable in foreign jurisdictions) with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the inventory or equipment of
any Loan Party, the Borrower shall (or cause such applicable Loan Party to),
upon request of the Administrative Agent, (i) execute and deliver to the
Administrative Agent a short form security agreement, in form and substance
satisfactory to the Administrative Agent, and (ii) deliver such certificate or
application to the Administrative Agent and cause the interest of the
Administrative Agent to be properly noted thereon. The Borrower hereby
authorizes the Administrative Agent or its respective

 

-110-



--------------------------------------------------------------------------------

designated agent (but without obligation by the Administrative Agent to do so)
to incur expenses with respect to the foregoing (whether prior to, upon, or
subsequent to any Default), and the Borrower shall promptly repay, reimburse,
and indemnify the Administrative Agent and the Lenders for any and all such
expenses.

(f) Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any Material Real Property or material
personal property (other than accounts, inventory, equipment and general
intangibles and other property acquired in the ordinary course of business)
acquired (including, in the case of Material Real Property, leased) by any Loan
Party subsequent to the Closing Date. In addition to any other right that the
Administrative Agent and the Lenders may have pursuant to this Agreement or
otherwise, upon written request of the Administrative Agent, whenever made, the
Borrower shall, and shall cause each Loan Party to, grant to the Administrative
Agent, for the benefit of the Lenders, as additional security for the
Obligations, a perfected first-priority Lien on any Material Real Property or
personal property of each Loan Party (other than for leased equipment or
equipment subject to a purchase money security interest in which the lessor or
purchase money lender of such equipment holds a first priority security
interest, in which case, the Administrative Agent shall have the right to obtain
a security interest junior only to such lessor or purchase money lender),
including, without limitation, such property acquired subsequent to the Closing
Date, in which the Administrative Agent does not have a perfected first priority
Lien. The Borrower agrees, (i) in the case of Material Real Property, to provide
all Real Estate Requirements with respect to such Material Real Property within
60 days (or such later time as may be specified by the Administrative Agent in
its sole discretion), and (ii) in all other cases, within ten days after the
date of a written request by the Administrative Agent, to secure all of the
Obligations by delivering to the Administrative Agent security agreements,
intellectual property security agreements, pledge agreements, mortgages (or
deeds of trust, if applicable) or other documents, instruments or agreements or
such thereof as the Administrative Agent may require. The Borrower shall pay all
recordation, legal and other expenses in connection therewith.

(g) Designation of Immaterial Subsidiaries. In the event that the Immaterial
Subsidiaries and Inactive Subsidiaries, when taken as a whole, (i) contribute
more than 5% of the Consolidated EBITDA of the Borrower and its Subsidiaries,
taken as a whole, during the most recently-ended four fiscal quarter period
(taken as a single period) or (ii) as of any applicable date of determination
have assets that in the aggregate constitute more than 5% aggregate net book
value of the assets of the Borrower and its Subsidiaries, taken as a whole, the
Borrower shall promptly designate one or more Immaterial Subsidiaries or
Inactive Subsidiaries to be Loan Parties hereunder (at which time such
Subsidiaries shall cease to be Immaterial Subsidiaries or Inactive Subsidiaries,
as applicable) such that the resulting EBITDA attributable to, and net book
value of the assets held by, the remaining Immaterial Subsidiaries and Inactive
Subsidiaries, when taken as a whole, shall be less than the required percentages
set forth in clauses (i) and (ii) of this clause (g). Notwithstanding anything
contained herein to the contrary and for the avoidance of doubt, no Subsidiary
shall constitute either an Immaterial Subsidiary or Inactive Subsidiary if such
Subsidiary guarantees or provides a Lien on its assets or otherwise provide
credit support with respect to the New Notes or any other Indebtedness of any
Loan Party.

 

-111-



--------------------------------------------------------------------------------

(h) Designation of Material Real Property. In the event that the aggregate fair
market value of (i) the real property owned in fee simple by the Loan Parties
that is not subject to a Mortgage and (ii) the leasehold real property of the
Loan Parties that is not subject to a Mortgage exceeds $30,000,000, the Borrower
shall promptly designate one or more of such owned or leased real property
locations to be Material Real Property (at which time such real property shall
constitute Material Real Property for all purposes hereunder and under the other
Loan Documents). Notwithstanding the foregoing, in no event shall real property
with a fair market value of less than $4,000,000 be required to be subject to a
Mortgage.

Notwithstanding the foregoing, no Loan Party shall be required to pledge or
grant a Lien on any Excluded Assets (as defined in the Security Agreement).

6.13 Compliance with Environmental Laws. Except where non-compliance, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, comply in all respects with any and all applicable
Environmental Laws and Environmental Permits including, without limitation, all
Environmental Laws in jurisdictions in which such Person owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise.
The Borrower and its Subsidiaries shall furnish to the Administrative Agent and
the Lenders, promptly after receipt thereof, a copy of any notice the Borrower
or such Subsidiary may receive from any Governmental Authority or private
Person, or otherwise, that any material litigation or proceeding pertaining to
any environmental, health or safety matter has been filed or is threatened
against the Borrower or such Subsidiary, any real property in which the Borrower
or such Subsidiary holds any interest or any past or present operation of the
Borrower or such Subsidiary. Neither the Borrower nor any of its Subsidiaries
shall allow the material release or material disposal of hazardous waste, solid
waste or other wastes on, under or to any real property in which the Borrower or
any of its Subsidiaries holds any ownership interest or performs any of its
operations, in violation of or which result in material liability under any
Environmental Law. As used in this Section 6.13, “litigation or proceeding”
means any demand, claim, notice, suit, suit in equity action, administrative
action, investigation or inquiry whether brought by any Governmental Authority
or private Person, or otherwise.

6.14 Information Regarding Collateral. Provide the Administrative Agent and the
Lenders with at least thirty (30) days’ prior written notice before any change
its legal name, organizational structure or its state, province or other
jurisdiction of organization. The Borrower shall promptly notify the
Administrative Agent of (a) any change in any location where a material portion
of any Loan Party’s assets are maintained, and any new locations where any
material portion of any Loan Party’s assets are to be maintained; (b) any change
in the location of the office where any Loan Party’s records pertaining to its
accounts are kept; (c) the location of any new places of business and the
changing or closing of any of its existing places of business; and (d) any
change in the location of any Loan Party’s chief executive office.

6.15 Maintenance of Debt Ratings. Use commercially reasonable efforts to
maintain Debt Ratings from both Moody’s and S&P.

 

-112-



--------------------------------------------------------------------------------

6.16 Further Assurances.

(a) Promptly upon request by the Administrative Agent or the Required Lenders
through the Administrative Agent, (i) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (ii) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.

(b) If deemed appropriate by the Administrative Agent, the Administrative Agent
is hereby authorized to file new UCC financing statements (or similar notice
filings applicable in foreign jurisdictions) describing the Collateral and
otherwise in form and substance sufficient for recordation wherever necessary or
appropriate, as determined in the Administrative Agent’s sole discretion, to
perfect or continue perfected the security interest of the Administrative Agent
in the Collateral. The Borrower shall pay all filing and recording fees and
taxes in connection with the filing or recordation of such UCC financing
statements (or similar notice filings applicable in foreign jurisdictions) and
security interests and shall promptly reimburse the Administrative Agent
therefor if the Administrative Agent pays the same.

6.17 Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.17, in each case within the time limits specified
on such schedule.

6.18 Lender Meeting. Within 95 days after the close of each fiscal year of the
Borrower, at the request of the Administrative Agent or the Required Lenders,
hold a meeting (at a mutually agreeable location and time) with all Lenders who
choose to attend such meeting or conference call at which meeting or conference
call shall be reviewed the financial results of the previous fiscal year and the
financial condition of the Borrower and its Subsidiaries and the budgets
presented for the current fiscal year of the Borrower and its Subsidiaries.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations not then due) or any Letter of Credit shall remain
outstanding, the Borrower shall not, nor shall it permit any Subsidiary to:

7.01 Liens. Create, incur, assume or suffer to exist (upon the happening of a
contingency or otherwise) any Lien upon any of its property or assets, whether
now owned or hereafter acquired; provided that this Section 7.01 shall not apply
to the following:

(a) Liens for Taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

 

-113-



--------------------------------------------------------------------------------

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Loan Party;

(d) purchase money Liens on fixed assets securing the loans and Indebtedness
under Capitalized Leases pursuant to Section 7.02(b) hereof; provided that any
such Lien is limited to the purchase price and only attaches to the property
being acquired or financed thereby;

(e) any Lien of the Administrative Agent, for the benefit of the Secured
Parties;

(f) the Liens existing on the Closing Date as set forth in Schedule 7.01 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of Indebtedness secured thereby shall not be
increased (except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
replacement, extension, renewal, refunding or refinancing and by an amount equal
to any existing commitments unutilized thereunder) and the property covered
thereby is not changed;

(g) easements or other minor defects or irregularities in title of real property
not interfering in any material respect with the use of such property in the
business of the Borrower or any of its Subsidiaries;

(h) pledges or deposits in connection with workers’ compensation insurance,
unemployment insurance and like matters;

(i) Liens in respect of any writ of execution, attachment, garnishment, judgment
or judicial award solely to the extent not constituting an Event of Default
under Section 8.01(h)(i);

(j) Liens arising solely from precautionary UCC financing statements filed with
respect to any consignment agreement entered into by Borrower or any Subsidiary
in the ordinary course of business;

(k) any statutory or civil law Lien arising in the Netherlands under
Netherland’s General Banking Conditions (other than arising under article 26
thereof) so long as such Lien does not secure Indebtedness;

(l) Liens on tangible property of a Person existing at the time such Person is
acquired by the Borrower or a Subsidiary pursuant to an Acquisition permitted
under Section 7.03(b); provided that such Liens were not created in
contemplation of such Acquisition and do not extend to any assets other than
those of the Person acquired by the Borrower or such Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.02(l);

(m) other Liens securing Indebtedness permitted by Section 7.02(m); provided
that no such Lien shall extend to, or cover, any Collateral;

 

-114-



--------------------------------------------------------------------------------

(n) other non-consensual Liens not securing Indebtedness, (i) the amount of
which does not exceed $7,500,000 in the aggregate, and (ii) the existence of
which, either individually or in the aggregate, will not have a Material Adverse
Effect; provided that any Lien permitted by this clause (n) is permitted only
for so long as is reasonably necessary for the affected Loan Party or the
affected Subsidiary, using its best efforts, to remove or eliminate such Lien
and, provided further that, any Lien not otherwise permitted by this clause
(n) shall be permitted so long as such Loan Party or the affected Subsidiary
shall within thirty (30) days after the filing thereof either (A) cause such
Lien to be discharged, or (B) post with the Administrative Agent a bond or other
security in form and amount satisfactory to the Administrative Agent in all
respects and shall thereafter diligently pursue its discharge;

(o) for the avoidance of doubt, any Lien on a Sold Account; and

(p) Liens granted pursuant to the Precious Metal Consignment Agreements so long
as such Lien does not secure Indebtedness.

Neither the Borrower nor any of its Subsidiaries shall enter into any contract
or agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets)
that would prohibit the Administrative Agent or the Lenders from acquiring a
security interest, mortgage or other Lien on, or a collateral assignment of, any
of the property or assets of the Borrower or such Subsidiary.

7.02 Indebtedness. Create, incur, assume or have outstanding any Indebtedness of
any kind; provided that this Section 7.02 shall not apply to the following:

(a) the Loans and any other Obligation under this Agreement or under any other
Loan Document;

(b) any loans granted to or Indebtedness under Capitalized Leases entered into
by the Borrower or any of its Subsidiaries for the purchase or lease of fixed
assets and any Refinancing Indebtedness in respect thereof, which loans and
Indebtedness under Capitalized Leases shall only be secured by the fixed assets
being purchased or leased, so long as the aggregate principal amount of all such
loans and Indebtedness under Capitalized Leases for the Borrower and all of its
Subsidiaries shall not exceed $40,000,000 at any time outstanding;

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 7.02, as set
forth in Schedule 7.02 hereto and any Refinancing Indebtedness in respect
thereof;

(d) loans to a Loan Party from another Loan Party;

(e) loans to a Foreign Subsidiary from another Foreign Subsidiary;

(f) Indebtedness under any Swap Contract, so long as such Swap Contract shall
have been entered into in the ordinary course of business and not for
speculative purposes;

(g) Permitted Foreign Subsidiary and other Loans and Investments, so long as
(i) no Default shall exist immediately prior to or immediately after giving
effect thereto and (ii) after giving pro forma effect thereto (and to any
Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

 

-115-



--------------------------------------------------------------------------------

(h) Indebtedness incurred in connection with the financing of insurance
premiums, in an aggregate amount not to exceed $5,000,000 at any time
outstanding;

(i) contingent obligations consisting of Guarantees executed by (i) any Loan
Party with respect to Indebtedness otherwise permitted by this Agreement and
(ii) any Foreign Subsidiary with respect to any Indebtedness of a Foreign
Subsidiary otherwise permitted by this Agreement;

(j) other unsecured Indebtedness (including unsecured Subordinated
Indebtedness), in addition to the Indebtedness listed above, in an aggregate
principal amount for the Borrower and all of its Subsidiaries not to exceed
$25,000,000 at any time outstanding;

(k) unsecured Indebtedness evidenced by the New Notes (and any Refinancing
Indebtedness in respect thereof) in an aggregate outstanding principal amount
not to exceed $300,000,000;

(l) Indebtedness of any Person that becomes a Subsidiary of the Borrower after
the date hereof pursuant to an Acquisition permitted under Section 7.03(b);
provided that (i) such Indebtedness is existing at the time such Person becomes
a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower) and
(ii) the aggregate principal amount of such Indebtedness shall not exceed
$25,000,000 at any time;

(m) other secured Indebtedness in an aggregate principal amount for the Borrower
and all of its Subsidiaries not to exceed $25,000,000 at any time outstanding,
so long as (i) no Default shall exist prior to or after giving effect thereto
and (ii) after giving pro forma effect thereto (and to any Indebtedness incurred
in connection therewith), the Borrower and its Subsidiaries shall be in
compliance with the Pro Forma Leverage Test;

(n) the following that do not constitute Indebtedness, but that are listed for
purposes of clarification, contingent obligations consisting of the
indemnification by the Borrower or any of its Subsidiaries of (i) the officers,
directors, employees and agents of the Borrower or any of its Subsidiaries, to
the extent permissible under the corporation law of the jurisdiction in which
such Person is organized, (ii) commercial banks, investment bankers and other
independent consultants or professional advisors pursuant to agreements relating
to the underwriting of the Borrower’s or any of its Subsidiaries’ securities or
the rendering of banking or professional services to the Borrower or any of its
Subsidiaries, (iii) landlords, licensors, licensees and other parties pursuant
to agreements entered into in the ordinary course of business by the Borrower or
any of its Subsidiaries, and (iv) other Persons under agreements relating to
Acquisitions permitted under Section 7.03(b); provided that each of the
foregoing is only permitted to the extent that such indemnity obligation is not
incurred in connection with the borrowing of money or the extension of credit;
and

(o) for the avoidance of doubt, any Indebtedness under any Qualified Receivables
Transaction.

 

-116-



--------------------------------------------------------------------------------

7.03 Investments and Acquisitions.

(a) Make or hold any Investments (other than Investments pursuant to the Closing
Date Acquisition), except:

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

(ii) any investment in (A) direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of $100,000,000) of the Federal Reserve System or (B) commercial paper or
securities that at the time of such investment is assigned the highest quality
rating in accordance with the rating systems employed by either Moody’s or S&P;

(iii) the holding of each of the Subsidiaries listed on Schedule 5.01 hereto,
and the creation, acquisition and holding of, and any investment in, any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement and pursuant to transactions otherwise
permitted under this Section 7.03;

(iv) any Permitted Foreign Subsidiary and other Loans and Investments, so long
as (A) no Default shall exist prior to or after giving effect thereto and
(B) after giving pro forma effect to such investments or loans (and to any
Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

(v) loans to, investments in, and Guarantees of Indebtedness of, the Borrower or
any other Loan Party from or by another Loan Party;

(vi) loans to, investments in, and Guarantees of Indebtedness of, a Foreign
Subsidiary from or by a another Foreign Subsidiary;

(vii) any advance or loan to an officer or employee of the Borrower or any
Subsidiary as an advance on commissions, travel, relocation and other similar
items in the ordinary course of business, so long as all such advances and loans
from the Borrower and all Subsidiaries aggregate not more than the maximum
principal sum of $1,000,000 at any time outstanding;

(viii) the holding of any Equity Interests that has been acquired pursuant to an
Acquisition permitted by subsection (b) hereof;

(ix) the creation of a Subsidiary for the purpose of making an Acquisition
permitted by subsection (b) hereof or the holding of any Subsidiary as a result
of an Acquisition made pursuant subsection (b) hereof, so long as, in each case,
if required pursuant to Section 6.12 hereof, such Subsidiary becomes a Guarantor
promptly following such Acquisition;

 

-117-



--------------------------------------------------------------------------------

(x) the Investments existing on the Closing Date, in addition to the other
Investments permitted to be incurred pursuant to this Section 7.03, as set forth
in Schedule 7.03;

(xi) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(xii) Guarantees permitted pursuant to Section 7.02;

(xiii) Investments in Wuxi Weitu Autocam Precision Machinery Components Co.,
Ltd., so long as (A) no Default has occurred and is continuing or would result
therefrom and (B) the aggregate amount of such Investments outstanding at any
time shall not exceed $10,000,000;

(xiv) the Borrower and its Subsidiaries may make Investments not otherwise
permitted by this Section 7.03(a), so long as (A) no Default has occurred and is
continuing or would result therefrom, (B) after giving effect thereto the
aggregate amount of all Investments made pursuant to this clause (a)(xiv) and
Restricted Payments made pursuant to Section 7.06(d), shall not exceed sum of
(1) $25,000,000 plus (2) the Cumulative Retained Excess Cash Flow Amount,
(C) the Administrative Agent shall have received the certificate required by
Section 6.02(n) and (D) after giving pro forma effect to such Investment (and to
any Indebtedness incurred in connection therewith), the Borrower and its
Subsidiaries shall be in compliance with the Pro Forma Leverage Test; and

(xv) non-cash Investments made by Borrower or any Loan Party in any Foreign
Subsidiary consisting of obligations of such Foreign Subsidiary to pay Capital
Distributions to the Borrower or any other Loan Party that have been declared
but the payment of which has been deferred (whether or not such obligation to
pay such Capital Distributions is represented by a promissory note that has been
pledged to the Administrative Agent in accordance with the Collateral
Documents).

For purposes of this Section 7.03(a), the amount of any Investment in Equity
Interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment.

(b) Effect an Acquisition (other than the Closing Date Acquisition or any
Acquisition permitted under Sections 7.04(a), (b), (c) or (d)); provided that,
so long as no Default shall exist prior to or after giving pro forma effect
thereto (and any Indebtedness incurred in connection therewith), the Borrower
and its Subsidiaries may make an Acquisition so long as:

(i) in the case of a merger, amalgamation or other combination including the
Borrower, the Borrower shall be the surviving entity;

 

-118-



--------------------------------------------------------------------------------

(ii) in the case of a merger, amalgamation or other combination including a Loan
Party (other than the Borrower), a Loan Party shall be the surviving entity;

(iii) the business to be acquired shall be similar to the lines of business of
the Borrower and its Subsidiaries or reasonably related and/or complementary or
ancillary to such lines of business and reasonable extensions and expansions
thereof;

(iv) the Borrower and its Subsidiaries shall be in full compliance with the Loan
Documents both prior to and subsequent to the transaction;

(v) such Acquisition shall not be actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired;

(vi) the aggregate Consideration for all Acquisitions by Foreign Subsidiaries,
Acquisitions of Persons or Equity Interests of Persons that do not become Loan
Parties (including by way of merger into a Loan Party) and Acquisitions of
assets that are not included in the Collateral, shall not exceed $100,000,000
during the term of this Agreement and Borrower shall have delivered evidence
demonstrating that after giving pro forma effect to each such Acquisition
described in this clause (vi) (and to any Indebtedness incurred, assumed or
acquired in connection therewith), the Borrower and its Subsidiaries shall be in
compliance with the Pro Forma Leverage Test; and

(vii) the Borrower and its Subsidiaries shall be in compliance with the Pro
Forma Leverage Test, and if the aggregate Consideration for any Acquisition
permitted under this clause (b) is greater than or equal to $15,000,000, the
Borrower shall have provided to the Administrative Agent and the Lenders, at
least five (5) days prior to such Acquisition, a certificate of a Financial
Officer of the Borrower showing that, both before and after giving pro forma
effect to such Acquisition (and to any Indebtedness incurred, assumed or
acquired in connection therewith), the Borrower and its Subsidiaries shall be in
compliance with the Pro Forma Leverage Test.

7.04 Fundamental Changes. Dissolve, liquidate, merge, amalgamate or consolidate
with or into any other Person, except that, if no Default shall then exist or
immediately thereafter shall begin to exist:

(a) a Domestic Subsidiary may merge, amalgamate or consolidate with or into
(i) the Borrower (provided that the Borrower shall be the continuing or
surviving Person), or (ii) any one or more Guarantors (provided that a Guarantor
shall be the continuing or surviving Person);

(b) a Domestic Subsidiary (other than a Loan Party) may merge, amalgamate or
consolidate with or into any other Domestic Subsidiary (other than a Loan
Party);

(c) a Foreign Subsidiary may merge, amalgamate or consolidate with or into
another Foreign Subsidiary or the Borrower or a Guarantor (provided that, in any
merger, amalgamation or consolidation involving the Borrower or a Guarantor, the
Borrower or Guarantor shall be the continuing or surviving Person);

 

-119-



--------------------------------------------------------------------------------

(d) any Wholly-Owned Subsidiary may be dissolved or liquidated so long as such
Subsidiary is not, at the time, a Loan Party or, if it is a Loan Party at such
time, all assets and interests of such Subsidiary, are transferred to another
Loan Party on or before the time of its dissolution or liquidation; and

(e) Acquisitions may be effected in accordance with the provisions of
Section 7.03(b) hereof.

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, other than in the ordinary course of business, except that, if no
Default shall then exist or immediately thereafter shall begin to exist:

(a) a Loan Party may sell, lease, transfer or otherwise dispose of any of its
assets to any other Loan Party;

(b) the Borrower and its Subsidiaries may Dispose of any assets, so long as the
aggregate amount of all such Dispositions, for the Borrower and its
Subsidiaries, shall not exceed $15,000,000 per fiscal year of the Borrower;

(c) a Domestic Subsidiary (other than a Loan Party) may Dispose of any of its
assets to the Borrower or any other Domestic Subsidiary; provided that in the
case of any Disposition to a Loan Party such Disposition shall not be for more
than the fair market value of the assets which are the subject of such
Disposition;

(d) a Foreign Subsidiary may Dispose of any of its assets to any Loan Party;
provided that such Disposition shall not be for more than the fair market value
of the assets which are the subject of such Disposition;

(e) Dispositions permitted by Section 7.04;

(f) the Borrower and its Subsidiaries may sell, transfer or otherwise dispose of
fixed assets in the ordinary course of business for the purpose of replacing
such fixed assets; provided that any such fixed assets are replaced within one
hundred eighty (180) days of such sale or other disposition with other fixed
assets which have a fair market value not materially less than the fair market
value of the fixed assets sold or otherwise disposed;

(g) a Foreign Subsidiary may Dispose of any of its assets to any other Foreign
Subsidiary;

(h) the Disposition of owned real property (and related furniture, fixtures and
equipment) in connection with a sale leaseback transaction with a Governmental
Authority with respect to such owned real property, so long as the amount of
such Disposition does not exceed $10,000,000;

(i) the Disposition of any Immaterial Subsidiary or any other Subsidiary
identified to the Administrative Agent prior to the Closing Date, so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value of such assets and for at least 75% cash and
(ii) no Default or Event of Default is occurring and continuing at the time of
such Disposition; and

(j) Dispositions of Receivables in connection with any Qualified Receivables
Transaction.

 

-120-



--------------------------------------------------------------------------------

7.06 Restricted Payments. Make or commit itself to make or declare any
Restricted Payment at any time, provided that:

(a) each Subsidiary may make Capital Distributions to the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Capital Distribution is being made;

(b) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower and its Subsidiaries may make payment of current
interest, expenses and indemnities in respect of Subordinated Indebtedness
(other than any such payments prohibited by the subordination provisions
applicable thereto);

(c) the Borrower and each Subsidiary may make Restricted Payments with the
proceeds received from the substantially concurrent issue of new common Equity
Interests;

(d) the Borrower and its Subsidiaries may make Restricted Payments not otherwise
permitted by this Section, so long as (i) no Default has occurred and is
continuing or would result therefrom, (ii) after giving effect thereto the
aggregate amount of all Restricted Payments made pursuant to this clause (d) and
Investments made pursuant to Section 7.03(a)(xiv), shall not exceed sum of
(1) $25,000,000 plus (2) the Cumulative Retained Excess Cash Flow Amount,
(iii) the Administrative Agent shall have received the certificate required by
Section 6.02(n) and (iv) after giving pro forma effect to such Restricted
Payment (and to any Indebtedness incurred in connection therewith), the Borrower
and its Subsidiaries shall be in compliance with the Pro Forma Leverage Test;

(e) the Borrower may make Capital Distributions, consistent with its past
practice, in the form of dividends to shareholders of Equity Interests in the
Borrower; provided that (i) the aggregate amount of all such Capital
Distributions shall not exceed $2,500,000 per fiscal quarter of the Borrower;
and (ii) no Default shall have occurred and be continuing or would result from
any such Capital Distribution;

(f) the Borrower and its Subsidiaries may make Restricted Payments constituting
a prepayment of Indebtedness in connection with the Refinancing of such
Indebtedness;

(g) so long as no Default has occurred and is continuing or would result
therefrom, each of Autocam do Brasil Usinagem, LTDA, Bouverat Industries S.A.S.,
and Autocam France, SARL may at any time repay its respective Indebtedness set
forth on Schedule 7.02;

(h) the Borrower and its Subsidiaries may make payment of current interest,
expenses and indemnities in respect of the New Notes; and

 

-121-



--------------------------------------------------------------------------------

(i) the Borrower and its Subsidiaries may make Restricted Payments with respect
to the New Notes not otherwise permitted by this Section, so long as (i) no
Default has occurred and is continuing or would result therefrom, and (ii) after
giving pro forma effect to such Restricted Payment (and to any Indebtedness
incurred in connection therewith), the Consolidated Secured Leverage Ratio of
Borrower and its Subsidiaries shall be equal to or less than 2.00 to 1.00,
determined based on the financial information received for the fiscal quarter
(or fiscal year, as applicable) most recently ended prior to such date for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 4.01(a)(x), 6.01(a) or 6.01(b), as applicable, after giving effect to
such Restricted Payments.

7.07 Change in Nature of Business. Engage in any business if, as a result
thereof, the general nature of the business of the Borrower and its Subsidiaries
taken as a whole would be substantially changed from the general nature of the
business the Borrower and its Subsidiaries are engaged in on the Closing Date.

7.08 Transactions with Affiliates. Directly or indirectly, enter into or permit
to exist any transaction (including, without limitation, the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate (other than a Loan Party) on terms that shall be less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time in a
transaction with a non Affiliate; provided that the foregoing shall not prohibit
the payment of customary and reasonable directors’ fees to directors who are not
employees of the Borrower or any Subsidiary or an Affiliate.

7.09 Burdensome Agreements. Except as set forth in this Agreement and the other
Loan Documents directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary to (a) make, directly or indirectly, any Capital Distribution to the
Borrower, (b) make, directly or indirectly, loans or advances or capital
contributions to the Borrower or (c) transfer, directly or indirectly, any of
the properties or assets of such Subsidiary to the Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable Law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices,
(iii) documents or instruments governing the New Notes or any permitted
Refinancing Indebtedness in respect thereof or (iv) customary restrictions in
agreements in connection with Qualified Receivables Transactions, consignment
agreements, security agreements or mortgages permitted hereunder securing
Indebtedness or Capitalized Leases permitted hereunder, of a Subsidiary to the
extent such restrictions shall only restrict the transfer of the property
subject to such security agreement, mortgage or lease.

7.10 Use of Proceeds. Directly or indirectly, and whether immediately,
incidentally or ultimately:

(a) use the proceeds of any Borrowing, to purchase or carry margin stock (within
the meaning of Regulation U of the FRB) or to extend credit to others for the
purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose;

(b) use the proceeds of any Borrowing, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to

 

-122-



--------------------------------------------------------------------------------

fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent or otherwise) of
Sanctions; or

(c) use the proceeds of any Borrowing for any purpose which would breach any
Anti-Corruption Laws.

7.11 Amendments of Organization Documents. Amend its Organization Documents to
change its name or state, province or other jurisdiction of organization, or
otherwise amend its Organization Documents in a manner adverse to the Lenders,
without the prior written consent of the Administrative Agent which consent
shall not be unreasonably withheld.

7.12 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP, or (b) fiscal year

7.13 Sanctions; FCPA. Directly or indirectly, use the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such proceeds:

(a) to any Subsidiary, joint venture partner or other individual or entity, to
fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions; or

(b) directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

7.14 Financial Covenant. For the benefit of the Revolving Credit Lenders, the
Swing Line Lender and the L/C Issuers only (and the Administrative Agent on
their behalf), permit the Consolidated Net Leverage Ratio of the Borrower and
its Subsidiaries as of the last day of any fiscal quarter of the Borrower to
exceed the Consolidated Net Leverage Ratio set forth in the applicable fiscal
quarter below if the Aggregate Revolving Credit Exposure (excluding any
Revolving Credit Exposure in respect of any Letter of Credit (a) which has been
cash collateralized in an amount equal to 103% or more of the maximum stated
amount of such Letter of Credit or (b) which remains undrawn, provided that the
Revolving Credit Exposure in respect of any such Letters of Credit shall only be
excluded to the extent the aggregate Revolving Credit Exposure of all such
Letters of Credit excluded pursuant to this clause (b) does not exceed
$5,000,000) outstanding as of the last day of such fiscal quarter exceeds an
amount equal to 30% of the aggregate Revolving Credit Commitments as of such
day.

 

-123-



--------------------------------------------------------------------------------

Fiscal Quarter

   Consolidated Net Leverage Ratio

September 30, 2015; December 31, 2015; March 31, 2016; June 30, 2016;
September 30, 2016; December 31, 2016

   5.50 to 1.00

March 31, 2017; June 30, 2017; September 30, 2017; December 31, 2017

   5.00 to 1.00

March 31, 2018; June 30, 2018; September 30, 2018; December 31, 2018

   4.50 to 1.00

March 31, 2019 and each fiscal quarter thereafter

   4.00 to 1.00

Notwithstanding anything to the contrary contained in Section 10.01, the
provisions of this Section 7.14, and the definition of the term “Consolidated
Net Leverage Ratio” and its constituent parts, in each case as used for purposes
of this Section 7.14, may only be amended, waived or otherwise modified with the
prior written consent of the Required Revolving Lenders.

7.15 Restrictions Pertaining to Certain Indebtedness.

(a) Permit any supplement, modification or amendment of the New Notes Documents
if the effect of such supplement, modification or amendment as a whole would
materially increase the obligations (including, without limitation, the pricing
thereof) of the obligor or confer additional material rights on the holders of
the Indebtedness outstanding thereunder in a manner that would be, or could
reasonably be expected to be, materially detrimental to the Borrower or
materially adverse to the interests of the Lenders, as determined in good faith
by the Borrower.

(b) Permit any supplement, modification or amendment in any manner of any term
or condition of any Material Indebtedness Agreement, any Indebtedness set forth
in Schedule 7.02 or any Indebtedness that is expressly subordinated in payment
to the Obligations, except for (i) any permitted Refinancing Indebtedness
thereof or (ii) amendments, modifications or changes that would not reasonably
be expected to be materially adverse to the interests of the Lenders.

7.16 New Notes. Permit or give rise to any Indebtedness or obligation that will
require the granting of a Lien to holders of the New Notes.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Payments. If (a) the interest on any Loan or any Commitment or any other fee
or other amount (other than the principal of any Loan) shall not be paid in full
when due and payable or within five (5) Business Days thereafter, or (b) the
principal of any Loan shall not be paid in full when due and payable;

 

-124-



--------------------------------------------------------------------------------

(b) Special Covenants.

(i) If any Loan Party or Subsidiary thereof shall fail or omit to perform and
observe Sections 6.01, 6.03(a), 6.12 (other than clause (e) thereof), 6.15,
6.16, 6.17, 6.18 or any Section in Article VII hereof (other than Section 7.14);

(ii) Solely with respect to the Revolving Credit Lenders, the Swing Line Lender
and the L/C Issuers (and the Administrative Agent on their behalf), and only so
long as the Revolving Credit Commitments shall not have been terminated in
accordance with terms hereof, the failure by the Borrower to comply with the
covenant set forth in Section 7.14 (a “Financial Covenant Event of Default”);
provided that a Financial Covenant Event of Default shall constitute an Event of
Default with respect to the Term Lenders upon the Revolving Credit Lenders
terminating the Revolving Credit Commitments or declaring all amounts
outstanding with respect to the Revolving Loans or Swing Line Loans to be
immediately due and payable in accordance with this Agreement as a result of a
Financial Covenant Event of Default and only for so long as such declaration has
not been rescinded;

(c) Other Covenants. If any Loan Party or Subsidiary thereof shall fail or omit
to perform and observe any covenant, agreement or other provision (other than
those referred to in Sections 8.01(a) or 8.01(b) hereof) contained or referred
to in this Agreement or any other Loan Document that is on such Loan Party’s or
Subsidiary’s part to be complied with, and that failure or omission shall not
have been fully corrected within thirty (30) days after the earlier of (i) any
Financial Officer of such Loan Party or Subsidiary, as applicable, becomes aware
of the occurrence thereof, or (b) the giving of written notice thereof to the
Borrower by the Administrative Agent or the Required Lenders that the specified
failure or omission is to be remedied;

(d) Representations and Warranties. If any representation, warranty or statement
made in or pursuant to this Agreement or any other Loan Document or any other
material information furnished by any Loan Party or Subsidiary thereof to the
Administrative Agent or the Lenders, or any thereof, or any other holder of any
Note, shall be false or erroneous in any material respect (or, if any such
representation, warranty or statement is by its terms qualified by concepts of
materiality or reference to Material Adverse Effect, such representation,
warranty or statement in any respect);

(e) Cross Default. If any Loan Party or any Subsidiary shall default in (i) the
payment of any amount due and owing with respect to any Material Indebtedness
Agreement beyond any period of grace provided with respect thereto or (ii) the
performance or observance of any other agreement, term or condition contained in
any agreement under which such obligation is created, if the effect of such
default is to allow the acceleration of the maturity of any Indebtedness under
any Material Indebtedness Agreement or to permit the holder thereof to cause
such Indebtedness to become due prior to its stated maturity;

(f) ERISA Default. The occurrence of one or more ERISA Events that (a) the
Required Lenders determine, either individually or in the aggregate, has or
would reasonably be expected to have a Material Adverse Effect, or (b) results
in a Lien on any of the assets of any Loan Party or any Subsidiary thereof and
such Lien is not released within thirty (30) days; provided that adequate
reserves have been established in accordance with GAAP with respect to such
Lien;

 

-125-



--------------------------------------------------------------------------------

(g) Change in Control. If any Change in Control shall occur;

(h) Judgments. (i) A final judgment or order for the payment of money shall be
rendered against any Loan Party or any Subsidiary thereof by a court of
competent jurisdiction, that remains unpaid or unstayed and undischarged for a
period (during which execution shall not be effectively stayed) of thirty
(30) days after the date on which the right to appeal has expired and the
aggregate of all such judgments, for all such Loan Parties or Subsidiaries,
shall exceed $30,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage) or
(ii) any one or more non-monetary final judgments or orders shall be rendered
against any Loan Party or any Subsidiary thereof by a court of competent
jurisdiction that have, or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect and, in either case, (1) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(2) there is a period of 10 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;

(i) Validity of the Loan Documents.

(i) If any Lien granted in this Agreement or any other Loan Document in favor of
the Administrative Agent shall be determined to be (i) void, voidable or
invalid, or is subordinated or not otherwise given the priority contemplated by
this Agreement and the Borrower has (or the appropriate Loan Party has) failed
to promptly execute appropriate documents to correct such matters, or
(ii) unperfected as to any material amount of Collateral (as determined by the
Administrative Agent, in its reasonable discretion) and the Borrower has (or the
appropriate Loan Party has) failed to promptly execute appropriate documents to
correct such matters;

(ii) (A) The validity, binding effect or enforceability of any Loan Document
against any Loan Party shall be contested by any Loan Party; (B) any Loan Party
shall deny that it has any or further liability or obligation under any Loan
Document; or (C) any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any way cease to give or
provide to the Administrative Agent or the Lenders the benefits purported to be
created thereby;

(j) Bankruptcy and Solvency. If any Loan Party or any Subsidiary thereof (other
than an Inactive Subsidiary or Immaterial Subsidiary) shall (1) except as
permitted pursuant to Section 7.04 hereof, discontinue business, (2) generally
not pay its debts as such debts become due, (3) make a general assignment for
the benefit of creditors, (4) apply for or consent to the appointment of an
interim receiver, a receiver, a receiver and manager, an interim examiner, an
examiner, an administrator, sequestrator, monitor, a custodian, a trustee, an
interim trustee or liquidator of all or a substantial part of its assets or of
such Person, (5) be adjudicated a debtor or insolvent or have entered against it
an order for relief under any Debtor Relief Law, whether or not foreign,
federal, state or provincial, in any applicable jurisdiction, now or hereafter
existing,

 

-126-



--------------------------------------------------------------------------------

as any of the foregoing may be amended from time to time, or other applicable
statute for jurisdictions outside of the United States, as the case may be,
(6) file a voluntary petition in bankruptcy, or file a petition for the
appointment of an interim examiner or examiner, or file a proposal or notice of
intention to file a proposal or have an involuntary proceeding filed against it
and the same shall continue undismissed for a period of sixty (60) days from
commencement of such proceeding or case, or file a petition or an answer or an
application or a proposal seeking reorganization or an arrangement with
creditors or seeking to take advantage of any other law (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, (7) suffer or
permit to continue unstayed and in effect for sixty (60) consecutive days any
judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition or an application or a proposal seeking its reorganization
or appoints an interim receiver, a receiver and manager, an interim examiner, an
examiner, an administrator, custodian, trustee, interim trustee or liquidator of
all or a substantial part of its assets, or of such Person, (8) have an
administrative receiver, receiver or examiner appointed over the whole or
substantially the whole of its assets, or of such Person, (9) take, or omit to
take, any action in order thereby to effect any of the foregoing assets, the
value of which is less than its liabilities (taking into account prospective and
contingent liabilities), or (10) have a moratorium declared in respect of any of
its Indebtedness, or any analogous procedure or step is taken in any
jurisdiction; or

(k) Senior Debt Status. The Obligations of each Loan Party under this Agreement
and each of the other Loan Documents shall fail to (i) rank at least pari passu
in right of payment with the other material senior Indebtedness of the Loan
Parties or (ii) be designated as “Senior Indebtedness”, “Designated Senior Debt”
or such similar term under all instruments and documents relating to all
Subordinated Indebtedness and all senior unsecured Indebtedness of such Person.

8.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (or in the event of a Financial Covenant Event
of Default, the Required Revolving Lenders), take any or all of the following
actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself and the Lenders, the L/C Issuers, the Cash
Management Banks and the Hedge Banks all rights and remedies available to it and
the Lenders, the L/C Issuers, the Cash Management Banks and the Hedge Banks
under the Loan Documents;

 

-127-



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an Event of Default described in
Section 8.01(j), the obligation of each Lender to make Loans and any obligation
of each L/C Issuer to make L/C Credit Extensions shall automatically terminate,
the unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender; provided, further, that upon the
occurrence of a Financial Covenant Event of Default, and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Revolving Lenders, shall, by notice to the Borrower,
take any of the following actions, at the same or different times: (x) terminate
the Revolving Credit Commitments, the L/C Commitment and the Swing Line
Commitment, and thereupon the Revolving Credit Commitments, the L/C Commitment
and the Swing Line Commitment shall terminate immediately and (y) declare the
Revolving Loans, L/C Exposure and Swing Line Exposure then outstanding to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Revolving Loans, L/C Exposure and Swing Line
Exposure so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations relating thereto of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

 

-128-



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to 2.03 and 2.16; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. (a) Each of the Lenders and each L/C Issuer
hereby irrevocably appoints KeyBank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Laws. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

-129-



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

-130-



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrower, a Lender or an L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative

 

-131-



--------------------------------------------------------------------------------

Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

9.06 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right, in consultation with
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent

 

-132-



--------------------------------------------------------------------------------

(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

(d) Any resignation or removal by any Person as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. If any such Person resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If any
Person resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Sing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

-133-



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Bookrunners, Arrangers, Syndication Agent, Documentation Agents or other
similar titles listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or

 

-134-



--------------------------------------------------------------------------------

foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any applicable Laws. In
connection with any such credit bid and purchase, the Obligations owed to the
Secured Parties shall be entitled to be, and shall be, credit bid on a ratable
basis (with Obligations with respect to contingent or unliquidated claims
receiving contingent interests in the acquired assets on a ratable basis that
would vest upon the liquidation of such claims in an amount proportional to the
liquidated portion of the contingent claim amount used in allocating the
contingent interests) in the asset or assets so purchased (or in the Equity
Interests or debt instruments of the acquisition vehicle or vehicles that are
used to consummate such purchase). In connection with any such bid (i) the
Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(a) through (i) of Section 10.01 of this Agreement, (iii) the Administrative
Agent shall be authorized to assign the relevant Obligations to any such
acquisition vehicle pro rata by the Lenders, as a result of which each of the
Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action and
(iv) to the extent that Obligations that are assigned to an acquisition vehicle
are not used to acquire Collateral for any reason (as a result of another bid
being higher or better, because the amount of Obligations assigned to the
acquisition vehicle exceeds the amount of debt credit bid by the acquisition
vehicle or otherwise), such Obligations shall automatically be reassigned to the
Lenders pro rata and the Equity Interests and/or debt instruments issued by any
acquisition vehicle on account of the Obligations that had been assigned to the
acquisition vehicle shall automatically be cancelled, without the need for any
Secured Party or any acquisition vehicle to take any further action.

9.10 Collateral and Guaranty Matters. Without limiting the provision of
Section 9.09, each of the Lenders (including in its capacities as a potential
Cash Management Bank and a potential Hedge Bank) and each L/C Issuer irrevocably
authorize the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the Administrative Agent and the applicable Cash Management Bank
of Hedge Bank shall have been made) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), (ii) that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document to a Person
that is not a Loan Party, (iii) that constitutes “Excluded Assets” (as such term
is defined in the Security Agreement), or (iv) if approved, authorized or
ratified in writing in accordance with Section 10.01;

 

-135-



--------------------------------------------------------------------------------

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(d).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

-136-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower or
any other Loan Party therefrom, shall be effective unless in writing signed by
the Required Lenders and the Borrower or the applicable Loan Party, as the case
may be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment, waiver or
consent shall:

(a) in the case of the initial Credit Extension, waive any condition set forth
in Section 4.01 (other than Section 4.01(c)(i)) or any of Section 4.02(a),
(b) or (c), without the written consent of each Lender;

(b) without limiting the generality of clause (a) above, while the Term Loans
(including any Incremental Term Loans) remain outstanding, without the prior
written consent of the Required Revolving Lenders, amend, modify or waive
Section 4.02 or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Credit Lenders to
make Revolving Credit Loans when such Lenders would not otherwise be required to
do so;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under such other Loan
Document without the written consent of each such Lender entitled to such
payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided that only the consent of (i) the Required Lenders shall be
necessary to amend the definition of “Default Rate”, (ii) the Required Term
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest on the Term Loans at the Default Rate and (iii) the Required Revolving
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest on any Loans other than the Term Loans or Letter of Credit Fees at the
Default Rate or to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(f) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby or (ii) the order of application of any prepayment of Loans
among the Facilities from the application thereof set forth in the applicable
provisions of Section 2.05(b) in any manner that materially and adversely
affects the Lenders under a Facility without the written consent of (x) if such
Facility is the Term Facility, the Required Term Lenders, and (y) if such
Facility is the Revolving Credit Facility, the Required Revolving Lenders;

 

-137-



--------------------------------------------------------------------------------

(g) change any provision of this Section or reduce the percentages specified in
(or alter the method of calculation thereof) the definition of any of “Required
Lenders”, “Required Revolving Lenders” or “Required Term Lenders”, or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender
directly affected thereby;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone);

(j) without the prior written consent of the Required Revolving Lenders, amend,
modify or waive Section 6.02(b); or

(k) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders and
(ii) if such Facility is the Revolving Credit Facility, the Required Revolving
Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, (iii) no amendment, waiver or consent shall, unless in writing
and signed by the L/C Issuers in addition to the Lenders required above, affect
the rights or duties of the L/C Issuers under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it and
(iv) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

-138-



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, this Agreement may be
amended to extend the Maturity Date of (x) the Revolving Credit Commitments of
Revolving Credit Lenders that agree to such extension with respect to their
Revolving Credit Commitments with the written consent of each such approving
Revolving Credit Lender, the Administrative Agent and the Borrower (and no other
Lender) and, in connection therewith, to provide for different rates of interest
and fees under the Revolving Credit Facility with respect to the portion of the
Revolving Credit Commitments with a Maturity Date so extended; and (y) the Term
Facility with respect to Term Lenders that agree to such extension with respect
to their Term Loans with the written consent of each such approving Term Lender,
the Administrative Agent and the Borrower (and no other Lender) and, in
connection therewith and pursuant to a written offer from the Borrower to extend
such Maturity Date may provide for different rates of interest and fees under
the Term Facility with respect to the portion thereof the with a Maturity Date
so extended and may provide for other covenants and terms that apply solely to
any period after the latest stated maturity date (including, without limitation,
the Maturity Date) existing on the effective date of such amendment; provided
that in each such case, (x) no Lender shall be obligated to participate in any
such extension and (y) any such proposed extension of the Maturity Date with
respect to a Facility shall have been offered to each Lender with Loans or
Commitments under the applicable Facility proposed to be extended, and if the
consents of such Lenders exceed the portion of Commitments and Loans the
Borrower wishes to extend, such consents shall be accepted on a pro rata basis
among the applicable consenting Lenders. This paragraph shall apply to any
Incremental Term Loans in the same manner as it applies to the Term Facility;
provided that any such offer may, at the Borrower’s option, be made to the
Lenders in respect of any tranche or tranches of Incremental Term Loans and/or
the Term Facility without being made to any other tranche of Incremental Term
Loans or the Term Facility, as the case may be. In connection with any
extensions effected pursuant to this paragraph, the Loan Parties shall take any
actions reasonably required by the Administrative Agent to ensure and/or
demonstrate that the Lien and security interests granted by the Collateral
Documents continue to be perfected under the UCC or otherwise after giving
effect to such extension (including any actions requested in connection with any
existing Mortgages or any title policies related thereto).

Notwithstanding anything to the contrary contained in this Section 10.01,
(x) Collateral Documents (including any additional Collateral Documents executed
pursuant to Section 6.12 after the Closing Date) and related documents executed
by the Loan Parties in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may be amended,
supplemented and waived with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Person if such
amendment, supplement or waiver is delivered in order (i) to comply with local
Law or advice of local counsel, (ii) to cure ambiguities, omissions, mistakes or
defects or (iii) to cause such Collateral Document or other document to be
consistent with this Agreement and the other Loan Documents and (y) if following
the Closing Date, the Administrative Agent and the Borrower shall have jointly
identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Loan Parties shall be permitted
to amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Documents if the same
is not objected to in writing by the Required Lenders within five (5) Business
Days following receipt of notice thereof.

 

-139-



--------------------------------------------------------------------------------

10.02 Notices; Effectiveness; Electronic Communications. (a) Notices Generally.
Except in the case of notices and other communications expressly permitted to be
given by telephone (and except as provided in subsection (b) below), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or electronic mail as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or KeyBank as an L/C Issuer or
the Swing Line Lender (if applicable), to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, Swing Line Lender or L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuers or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

-140-



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic messaging service, or through
the Internet.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, each
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Laws, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Committed Loan
Notices, Letter of Credit Applications and Swing Line Loan Notices) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, each L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

-141-



--------------------------------------------------------------------------------

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any L/C
Issuer in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in

 

-142-



--------------------------------------------------------------------------------

connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender,
each L/C Issuer and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party) other
than such Indemnitee and its Related Parties arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials at, on,
under or emanating from any property owned, leased or operated by the Borrower
or any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
provisions of Section 3.01(c), this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), each L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such

 

-143-



--------------------------------------------------------------------------------

sub-agent), such L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), such L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by others of any information or other materials
distributed to such party by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provision of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of

 

-144-



--------------------------------------------------------------------------------

the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 10.06(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 10.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that (in each case with
respect to any Facility) any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in paragraph
(b)(i)(B) of this Section in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the Revolving Credit Facility provided hereunder and any separate revolving
credit or term loan facilities provided pursuant to the last paragraph of
Section 10.01 on a non-pro rata basis;

 

-145-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment; (2) such assignment is, in the case
of the Revolving Credit Facility, to a Revolving Credit Lender, an Affiliate of
a Revolving Credit Lender or an Approved Fund of a Revolving Credit Lender, or,
in the case of the Term Facility, to a Lender, an Affiliate of a Lender or an
Approved Fund, or (3) such assignment is made in connection with the primary
syndication of the credit facility provided herein and during the ninety
(90) day period following the Closing Date; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Commitment or any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Commitment in respect of the
applicable Facility, an Affiliate of such Lender or an Approved Fund with
respect to such Lender or (ii) any Term Loan to a Person that is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the L/C Issuers and the Swing Line Lender shall be required
for any assignment in respect of the Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative

 

-146-



--------------------------------------------------------------------------------

Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Laws without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

-147-



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, the Administrative Agent, the Swing Line Lender or any
L/C Issuer, sell participations to any Person (other than a natural Person, a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement

 

-148-



--------------------------------------------------------------------------------

notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may, without the consent of the Borrower or
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or central bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
Person or any other Revolving Credit Lender assigns all of its Revolving Credit
Commitment and Revolving Credit Loans pursuant to Section 10.06(b), such Person
or such other Lender, as the case may be, may, (i) upon 30 days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon 30 days’
notice to the Borrower, resign as Swing Line Lender. In the event of any such
resignation as an L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of such Person or such other
Lender as an L/C Issuer or Swing Line Lender, as the case may be. If any Person
or any other Revolving Credit Lender resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all applicable Letters of Credit outstanding as of the effective date
of its resignation as an L/C Issuer and all applicable L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If any Person resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the applicable Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to such Person to effectively assume the obligations of such Person
or such other Revolving Credit Lender, as the case may be, with respect to such
Letters of Credit.

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by

 

-149-



--------------------------------------------------------------------------------

applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14 or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
of other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary,
provided that, in the case of information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledge
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Laws, including United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable Laws, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office or Affiliate of such Lender or such
L/C Issuer different from the branch, office

 

-150-



--------------------------------------------------------------------------------

or Affiliate holding such deposit or obligated on such indebtedness; provided,
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Laws (the “Maximum Rate”). If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Laws, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, and the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the

 

-151-



--------------------------------------------------------------------------------

Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any amount payable under
Section 2.05(c));

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

-152-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

-153-



--------------------------------------------------------------------------------

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

10.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arrangers and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent,
the Arrangers nor any Lender or L/C Issuer has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers the Lenders, and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arrangers nor any Lender or L/C Issuer has
any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

-154-



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute”, “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement, the
other Loan Documents and the transactions contemplated hereby and thereby
(including without limitation Assignment and Assumptions, amendments or other
Committed Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that notwithstanding
anything contained herein to the contrary, neither the Administrative Agent nor
any Lender or L/C Issuer is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent or such Lender or such L/C Issuer, as applicable, pursuant
to procedures approved by it; and provided further, without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

10.18 USA PATRIOT Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

10.19 Inconsistencies with Other Documents. In the event there is a conflict or
inconsistency between this Agreement and any other Loan Document, the terms of
this Agreement shall control; provided that any provision of the Security
Documents which imposes additional burdens on the Borrower or any of its
Subsidiaries or further restricts the rights of the Borrower or any of its
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-155-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

NN, INC., a Delaware corporation By:  

/s/ J. Robert Atkinson

Name:   J. Robert Atkinson Title:   Treasurer



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Administrative Agent and as a Lender By:  

/s/ Jef Fowler

Name:   Jef Fowler Title:   Managing Director



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ David M. Felty

Name:   David M. Felty Title:   Managing Director



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Stuart A. Hall

Name:   Stuart A. Hall Title:   Senior Vice President



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as a Lender By:  

/s/ Maria Levy

Name:   Maria Levy Title:   Vice President By:  

/s/ Melissa J. Brown

Name:   Melissa J. Brown Title:   Sr. Transaction Coordinator